SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULE 13a-16 OR 15b-16 OF THE SECURITIES EXCHANGE ACT OF 1934 For the month of February, 2014 IRSA Inversiones y Representaciones Sociedad Anónima (Exact name of Registrant as specified in its charter) IRSA Investments and Representations Inc. (Translation of registrant´s name into English) Republic of Argentina (Jurisdiction of incorporation or organization) Bolívar 108 (C1066AAB) Buenos Aires, Argentina (Address of principal executive offices) Form 20-Fx Form 40-Fo Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes o No x IRSA INVERSIONES Y REPRESENTACIONES SOCIEDAD ANÓNIMA (THE “COMPANY”) REPORT ON FORM 6-K Attached is an English translationof the Financial Results thesix month periods ended December 31,2013 and on December 31, 2012, filed with the Bolsa de Comercio de Buenos Aires and with the Comisión Nacional de Valores. IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Financial Statements as of December 31, 2013 and for the six-month periods ended December 31, 2013 and 2012 Legal information Denomination: IRSA Inversiones y Representaciones Sociedad Anónima. Fiscal year N°.: 71, beginning on July 1, 2013. Legal address: 108 Bolívar St., 1st floor, Autonomous City of Buenos Aires, Argentina. Company activity: Real estate investment and development. Date of registration of the By-laws in the Public Registry of Commerce: June 23, 1943. Date of registration of last amendment of the by-laws in the Public Registry of Commerce: March 15, 2013. Expiration of the Company’s by-laws: April 5, 2043. Registration number with the Superintendence: 213,036. Capital: 578,676,460 shares. Common Stock subscribed, issued and paid up (in thousands of Ps.): 578,676. Parent Company: Cresud Sociedad Anónima, Comercial, Inmobiliaria, Financiera y Agropecuaria (Cresud S.A.C.I.F. y A.). Legal Address: 877 Moreno St., 23rd. floor, Autonomous City of Buenos Aires, Argentina. Main activity: Real estate, agricultural, commercial and financial activities. Interest of the Parent Company on the capital stock: 378,753,404 common shares. Percentage of votes of the Parent Company on the equity: 65.45% Type of stock CAPITAL STATUS Authorized for Public Offer of Shares (*) Subscribed, Issued and Paid up (in thousands of Pesos) Common stock with a face value of Ps.1 per share and entitled to 1 vote each (*) Company not included in the Optional Statutory System of Public Offer of Compulsory Acquisition. 1 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Financial Position as of December 31, 2013 and June 30, 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note ASSETS Non- Current Assets Investment properties 9 Property, plant and equipment 10 Trading properties 11 Intangible assets 12 Investments in associates and joint ventures Deferred income tax assets 24 Restricted assets 15 Income tax and Minimum Presumed Income tax ("MPIT") credit Trade and other receivables 16 Investments in financial assets 17 Derivative financial instruments 18 Total Non-CurrentAssets Current Assets Trading properties 11 Inventories 13 Restricted assets 15 Income tax and Minimum Presumed Income tax ("MPIT") credit - Trade and other receivables 16 Investments in financial assets 17 Derivative financial instruments 18 - Cash and cash equivalents 19 Total Current Assets TOTAL ASSETS SHAREHOLDERS' EQUITY Capital and reserves attributable to equity holders of the parent Share capital Treasury stock - Inflation adjustment of share capital and treasury stock Share premium Cost of treasury stock ) - Acquisition of additional interest in subsidiaries ) ) Reserve for share-based compensation 32 Legal reserve Special reserve Reserve for new developments Cumulative translation adjustment Retained earnings ) Total capital and reserves attributable to equity holders of the parent Non-controlling interest TOTAL SHAREHOLDERS' EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 20 Borrowings 23 Deferred income tax liabilities 24 Salaries and social security liabilities 21 Provisions 22 Total Non-Current Liabilities Current Liabilities Trade and other payables 20 Income tax and Minimum Presumed Income tax ("MPIT") liabilities Salaries and social security liabilities 21 Derivative financial instruments 18 - Borrowings 23 Provisions 22 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS' EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. IRSA Inversiones y Representaciones Sociedad Anonima By: /s/Saúl Zang Saúl Zang Vice President I - Acting as President 2 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Income for the six and three-month periods beginning on July 1st and October 1st, 2013 and 2012 and ended December 31, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Six months Three months Note Revenues 26 Costs 27 ) Gross Profit Gain from disposal of investment properties 9 General and administrative expenses 28 ) Selling expenses 28 ) Other operating results, net 30 ) ) Profit from operations Share of profit of associates and joint ventures ) Profit before financial results and income tax Finance income 31 Finance cost 31 ) Other financial results 31 Financial results, net 31 ) (Loss) / Profit before income tax ) ) Income tax 24 ) ) (Loss) / Profit for the period ) ) Attributable to: Equity holders of the parent ) ) Non-controlling interest ) ) (Loss) / Profit per share attributable to equity holders of the parent during the period: Basic ) ) Diluted ) ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. IRSA Inversiones y Representaciones By: /s/Saúl Zang Saúl Zang Vice President I - Acting as President 3 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Comprehensive Income for the six and three-month periods beginning on July 1st and on October 1st, 2013 and 2012 and ended December 31, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Six months Three months (Loss) / Profit for the period ) ) Other comprehensive income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment Other comprehensive income for the period (i) Total comprehensive income for the period ) Attributable to: Equity holders of the parent ) Non-controlling interest (i) Components of other comprehensive income have no impact on income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. IRSA Inversiones y Representaciones Sociedad Anonima By: /s/Saúl Zang Saúl Zang Vice President I - Acting as President 4 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Treasury stock Inflation adjustment of share capital and treasury stock (2) Share premium Cost of treasury stock Acquisition of additional interest in subsidiaries Reserve for share-based compensation Legal reserve Special reserve (1) Reserve for new developments Cumulative translation adjustment Retained earnings Subtotal Non-controlling interest Total shareholders' equity Balance at July 1st, 2013 - - ) Loss for the period - ) Other comprehensive income for the period - Total comprehensive income for the period - ) Appropriation of retained earnings approved by Shareholders’ meeting held 10.31.13 - ) ) - Dividends distribution – approved by Shareholders’ meeting held 10.31.13 - ) ) - ) Reserve for share-based compensation (Note 32) - Purchase of Treasury stock, ) - - ) - ) - ) Distribution of share capital of subsidiaries - ) ) Reimbursement of expired dividends - 34 Dividends distributed by subsidiaries - ) ) Capital contribution of non-controlling interest - Balance at December 31, 2013 ) ) ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. Related to CNV General Resolution No. 609/12. See Note 25. Includes Ps. 871 of Inflation adjustment treasury stock. See Note 25. IRSA Inversiones y Representaciones Sociedad Anonima By: /s/Saúl Zang Saúl Zang Vice President I - Acting as President 5 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Attributable to equity holders of the parent Share capital Inflation adjustment of share capital Share premium Acquisition of additional interest in subsidiaries Reserve for share-based compensation Legal reserve Reserve for new developments Cumulative translation adjustment Retained earnings Subtotal Non-controlling interest Total shareholders’ equity Balance at July 1st, 2012 ) Profit for the period - Other comprehensive income for the period - Total comprehensive income for the period - Appropriation of retained earnings approved by Shareholders’ meeting held 10.31.12 - ) - - - Reclassification of the deferred tax liability – Approved by Shareholders’ meeting held 10.31.12 - ) - Dividends distribution – approved by Shareholders’ meeting held 10.31.12 - ) ) - ) Acquisition of non-controlling interest by business combination - Cumulative translation adjustment for interest held before business combination - ) - ) - ) Reserve for share-based compensation (Note 32) - Dividends distributed by subsidiaries - ) ) Acquisition of additional interest in subsidiaries - - - ) - ) - ) Distribution of share capital of subsidiaries - ) ) Reimbursement of expired dividends - 35 Capital contribution of non-controlling interest - Balance at December 31, 2012 ) The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. IRSA Inversiones y Representaciones Sociedad Anonima By: /s/Saúl Zang Saúl Zang Vice President I - Acting as President 6 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Consolidated Statements of Cash Flows for the six-month periods ended December 31, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Note Operating activities: Cash generated by operations 19 Income tax and Minimum Presumed Income tax paid ) ) Net cash generated by operating activities Investing activities: Capital contributions in associates and joint ventures 7 ) ) Purchases of associates and joint ventures ) ) Purchases of investment properties 9 ) ) Proceeds from sale of investment properties Purchases of property, plant and equipment 10 ) ) Purchases of intangible assets 12 ) ) Purchase of investments in financial assets ) ) Proceeds from sale of investments in financial assets Advanced payments ) ) Proceeds from sale ofjoint ventures - Acquisition of subsidiaries, net of cash acquired - ) Interest received from financial assets Loans granted to associates and joint ventures - ) Dividends received Net cash used in investing activities ) ) Financing activities: Proceeds from borrowings Repayments of borrowings ) ) Payment of non-convertible notes ) - Payments of financial leasings ) ) Dividends paid ) ) Acquisition of non-controlling interest in subsidiaries - ) Capital contribution of non-controlling interest Interest paid ) ) Capital reduction of subsidiaries ) ) Loans from associates and joint ventures, net Payment for acquisition of non-controlling interest - ) Repurchase of treasury stock ) - Payment of seller financing of shares ) ) Payments of derivative financial instruments ) - Proceeds from derivative financial instruments - Net cash used in financing activities ) ) Net (decrease) / increase in cash and cash equivalents ) Cash and cash equivalents at beginning of year 19 Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Consolidated Financial Statements. IRSA Inversiones y Representaciones Sociedad Anonima By: /s/Saúl Zang Saúl Zang Vice President I - Acting as President 7 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 1. The Group’s business and general information IRSA Inversiones y Representaciones Sociedad Anónima (“IRSA”, “the Company” / “Us” or “the Society”) was founded in 1943 and is engaged in a diversified range of real estate activities in Argentina since 1991. IRSA and its subsidiaries are collectively referred to hereinafter as “the Group”. As of December 31, 2013, the Group operates in six business segments. See Note 7 to the Condensed Consolidated Financial Statements as of June 30, 2013 for a description of such segments. Group’s real estate business operations are conducted primarily through IRSA and IRSA’s principal subsidiary, Alto Palermo S.A. (“APSA”). Through APSA, the Group owns, manages and develops shopping centers across Argentina, a portfolio of office and other rental properties in the Autonomous City of Buenos Aires, and it entered the United States of America (“USA”) real estate market in 2009, mainly through the acquisition of non-controlling interests in office buildings and hotels. Through IRSA or APSA, the Group also develops residential properties for sale. The Group, through IRSA, is also involved in the operation of branded hotels. The Group uses the term “real estate” indistinctively in these consolidated financial statements to denote investment, development and/or trading properties activities. The activities of the Group’s segment “Financial operations and others” are carried out mainly through Banco Hipotecario S.A. (“BHSA”), where IRSA has a 29.77% interest (without considering treasury shares of our own). BHSA is a commercial bank offering a wide variety of banking activities and related financial services to individuals, small and medium-sized companies and large corporations, including the provision of mortgaged loans. BHSA’s shares are listed on the Buenos Aires Stock Exchange (“BASE”). Besides that, the Group has a 42.95% interest in Tarshop S.A (“Tarshop”), a company which main activities are credit card and loan origination transactions. IRSA’s shares are listed and traded on both the BASE and the New York Stock Exchange (“NYSE”). APSA’s shares are listed and traded on both the BASE and the NASDAQ of USA. Cresud S.A.C.I.F y A. is our ultimate parent company and is a corporation incorporated and domiciled in Argentina. The address of its registered office is Moreno 877, Floor 23, Autonomous City of Buenos Aires, Argentina. These Unaudited Condensed Interim Consolidated Financial Statements have been approved for issuance by the Board of Directors on February 10, 2014. 8 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements Basis of preparation These Unaudited Condensed Interim Consolidated Financial Statements have been prepared in accordance with IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by the Business Companies Act and/or regulations of the CNV, including supplementary information provided in the last paragraph of section 1, Chapter III, Title IV of General Ruling 622/13 of the CNV. Such information is included in the Notes to the Unaudited Condensed Consolidated Interim Financial Statements. These Unaudited Condensed Interim Consolidated Financial Statements should be read together with the annual consolidated financial statements of the Group as of June 30, 2013 prepared in accordance with IFRS in force. These Unaudited Condensed Interim Consolidated Financial Statements are presented in thousands of Argentine Pesos. These Unaudited Condensed Interim Consolidated Financial Statements corresponding to the six-month periods ended December 31, 2013 and 2012 have not been audited. The management believes they include all necessary adjustments to fairly present the results of each period. The Company’s six-month periods ended December 31, 2013 and 2012 results do not necessarily reflect the proportion of the Group’s full-year results. 2.2.Significant accounting policies The principal accounting policies applied in the presentation of these Unaudited Condensed Interim Consolidated Financial Statements are consistent with those applied in the preparation of the information under IFRS as of June 30, 2013, which are described in Note 2 of the annual consolidated financial statements. Use of estimates The preparation of financial statements at a certain date requires the Management to make estimations and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual future results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Consolidated Financial Statements, the significant judgments made by Management in applying the Group’s accounting policies and the main sources of uncertainty were the same applied by the Group in the preparation of the annual consolidated financial statements for the year ended June 30, 2013, save for changes in accrued income tax, provision for legal claims, allowance for bad debts and accrued supplementary rental. 9 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Consolidated Financial Statements (Continued) Comparative Information Balance items as of December 31, 2012 and June 30, 2013 shown in these financial statements for comparative purposes arise from Unaudited Condensed Interim Consolidated Financial Statements then ended. Certain reclassifications have been made in order to present figures comparatively with those of this period. 2.5.Seasonal effects on operations The operations of the Group’s shopping centers are also subject to seasonal effects, which affect the level of sales recorded by lessees. During summer time (January and February), the lessees of shopping centers experience the lowest sales levels in comparison with the winter holidays (July) and year-end holidays (December) when they tend to record peaks of sales. Apparel stores generally change their collections during the spring and the fall, which impacts positively on shopping mall sales. Sale discounts at the end of each season also impact the business. As a consequence, a higher level of revenues is generally expected in the second half of the year rather than the first in shopping center operations. In November, 2012, the Group took control over Ribgy 183 LLC (“Rigby”), a company that owns a rental office building located in New York, US (see Note 4 to the annual consolidated financial statements). Therefore, balances as of December 31, 2012 include Rigby's operations from the mentioned date. 3. Acquisitions and disposals For the six-month period ended as ofDecember 31, 2013 Subscription of shares of Avenida Inc. and Avenida Compras S.A. On August 29, 2013, the Group, through Torodur S.A., subscribed 3,703,704 shares of Avenida Inc., a Company incorporated in Delaware, United States, and 23,077 shares of Avenida Compras S.A., a Company incorporated in Buenos Aires, Argentina, representing 26.09% and 2.10%, of its outstanding capital, respectively. Additionally, Avenida Inc. owns 90.91% of Avenida Compras S.A., thus being the Group’s indirect interest in Avenida Compras of 25.81%. The transaction price was Ps. 13.0 million, which has already been fully paid. The Group has a warrant to increase its interest in Avenida Inc. up to 37.04%. 10 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 3. Acquisition and disposals (Continued) Stock call Option agreement for Arcos del Gourmet S.A. On September 16, 2013, APSA entered into an agreement with Messrs. Eduardo Giana, Pablo Bossi and Patricio Tobal (non-controlling shareholders of Arcos Gourmet S.A.), whereby the latter grant to APSA an exclusive and irrevocable option to purchase 10% of the equity interest in Arcos del Gourmet S.A The term to exercise the option runs from the execution of the agreement to December 31, 2018. The stock purchase price, in the event option is exercised, is US$ 8.0 million. Furthermore, in the mentioned agreement a payment of a fixed amount of Ps. 2 million was arranged, which was cancelled, and another variable amount payable monthly, which results from applying 4.5% on the amounts accrued in each previous calendar month for rental and right of admission, net of certain expenses, during 5 years counted from the opening of the shopping mall, in relation to the assignment of rights to earn dividends of Arcos during such period. Condominios del Alto - Performance of Exchange Agreement On November 14, 2013 Alto Palermo S.A. (“APSA”) and Condominios del Alto S.A. (Condominios) executed a conveyance deed whereby Condominios conveyed upon APSA freehold and full possession of the units agreed in exchange. Upon such execution, APSA stated that the mortgage on the property has been fully discharged. Subscription of shares of Dolphin Fund Ltd. (“Dolphin”) During the six-month period ended December 31, 2013, the Group has invested in participating units of Dolphin Fund Ltd. (a mutual fund) for the amount of US$ 105 million (see Note 39). 4.Financial risk management and fair value estimates Financial risk The group´s diverse activities are exposed to a variety of financial risk: market risk (including foreign currency risk, interest rate risk and price risk) credit risk, liquidity risk and capital risk. The Unaudited Condensed Interim Consolidated Financial Statements do not include all the information and disclosures on financial risk management; therefore they should be read along with the annual consolidated financial statements for the year ended June 30, 2013. There have been no changes in the risk management or risk management policies applied by the Group since year end. See Note 39 for the effect of subsequent events. 11 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 4.Financial risk management and fair value estimates (Continued) Fair value estimates Since June 30, 2013 to the date of these financial statements, there have been no significant changes in business on economic circumstances affecting the fair value of the Company's financial assets and liabilities (either measured at fair value or amortized cost), except for our investment in Supertel Hospitality Inc. ("Supertel"), which fair value was affected by the decrease in the market value of its common shares, because of the suspension of dividends’ payment. This had been decided in order to fortify its financial situation. Furthermore, there have been no transfers between the different hierarchies used to asses the fair value of the Company’s financial instruments. See Note 39 for the effect of subsequent events. 12 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Segment information Below is a summarized analysis of the lines of business of the Group for the period ended December 31, 2013: December 31, 2013 Shopping Center Offices and other properties Sales and developments Hotels International Financial operations and others Total Revenues Costs ) Gross Profit Gain from disposal of investment property - General and administrative expenses ) Selling expenses ) - ) Other operating results, net ) Profit / (loss) from operations 59 ) Share of profit / (loss) of associates and joint ventures - ) Segment Profit / (Loss) before financial results and income tax ) Investment properties - - Property, plant and equipment - Trading properties - Goodwill - - - Inventories - - - Investments in associates - Operating assets 13 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Segment information (Continued) Below is a summarized analysis of the lines of business of the Group for the period ended December 31, 2012: December 31, 2012 Shopping Center Office and other properties Sales and developments Hotels International Financial operations and others Total Revenues Costs ) Gross Profit Gain from disposal of investment properties - General and administrative expenses ) Selling expenses ) - ) ) Other operating results, net ) Profit / (Loss) from operations ) ) Share of profit / (loss) of associates and joint ventures - - 59 ) Segment profit / (loss) before financial results and income tax ) Investment properties - - Property, plant and equipment - Trading properties - Goodwill - Inventories - - - Investments in associates - Operating assets 14 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Segment information (Continued) Operating results of the Cyrsa S.A., Nuevo Puerto Santa Fe S.A. ("NPSF"), Canteras Natal Crespo S.A. (for the comparative period), Puerto Retiro S.A., Baicom Networks S.A. and Quality Invest S.A. joint ventures have been presented under the method of proportionate consolidation. Under this method, the income/loss generated by joint businesses is reported in the income statements line-by-line, rather than in a single item as required by IFRS. Management believes that the proportional consolidation method provides more useful information to understand the business return, because the assets and income/loss generated by consolidated operations are similar to the assets and income/loss booked under the equity method. This is due to the fact that under the proportional consolidation method, revenues and expenses are reported separately, instead of offsetting and reporting them as a single item in the statement of income. Therefore, the proportional consolidation method is used by the Group’s Executive Committee to assess and understand the return and the results of operations of the business as a whole. The following tables present a reconciliation between the total results of segment operations and the results of operations as per the statements of income. The adjustments relate to the presentation of the results of operations of joint ventures accounted for under the equity method under IFRS. December 31, 2013 Total segment information Adjustment for share of profit/ (loss) of joint ventures Adjustment to income for elimination of inter-segment transactions As per statements of income Revenues ) ) Costs ) - ) Gross profit ) ) Gain from disposal of investment properties - - General and administrative expenses ) ) Selling expenses ) 67 ) Other operating results, net ) ) ) Profit from operations ) - Share of profit of associates and joint ventures - Segment profit before financial results and income tax - December 31, 2012 Total segment information Adjustment for share of profit/ (loss) of joint ventures Adjustment to income for elimination of inter-segment transactions As per statements of income Revenues ) ) Costs ) - ) Gross profit ) ) Gain from disposal of investment properties - - General and administrative expenses ) ) Selling expenses ) 52 ) Other operating results, net 36 ) Profit from operations ) - Share of profit of associates - Profit Segment before financial results and income tax ) - 15 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 5. Segment information (Continued) Total segment assets are allocated based on the operations of the segment and the physical location of the asset. In line with the discussion above, segment assets include the proportionate share of the assets of joint ventures. The statements of financial position under IFRS show the net investment in these joint ventures as a single item. December 31, 2013 Total reportable assets as per segment information Investment properties ) Property, plant and equipment ) Trading properties ) Goodwill ) Inventories ) Investments in associates and joint ventures Total assets as per the statements of financial position 6. Information about main subsidiaries The Group conducts its business through several operating and holding subsidiaries. The Group considers that the subsidiaries below are the ones with non-controlling interests material to the Group. Summarized statements of financial position Panamerican Mall S.A. (“PAMSA”) Rigby December 31, 2013 June 30, December 31, 2013 June 30, ASSETS Total non-current assets Total current assets TOTAL ASSETS LIABILITIES Total non-current liabilities Total current liabilities TOTAL LIABILITIES NET ASSETS 16 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 6. Information about main subsidiaries (Continued) Summarized statements of income and statements of comprehensive income PAMSA Rigby December 31, December 31, December 31, 2013 December 31, 2012 Revenues Profit before income tax ) Income tax expense ) ) - - Profit for the period ) Total comprehensive income for the period ) Profit attributable to non-controlling interest ) Dividends paid to non-controlling interest - - - Summarized cash flows PAMSA Rigby December 31, December 31, December 31, 2013 December 31, 2012 Net cash generated by operating activities Net cash used in investing activities ) Net cash used in financing activities ) ) ) Net increase in cash and cash equivalents ) ) Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at beginning of period Cash and cash equivalents at end of period The information above is the amount before inter-company eliminations. 17 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 7. Interests in joint ventures As of December 31 and June 30, 2013, the joint ventures of the Group were Cyrsa S.A., Puerto Retiro S.A., Baicom Networks S.A., Quality Invest S.A., NPSF and Entertainment Holding S.A. ("EHSA"). The shares in these joint ventures are not publicly traded. In November 29, 2012, the Group acquired shares of common stock, representing 50% of EHSA´s capital stock and votes, for an amount of Ps. 21.2 million. The fair value of the net assets acquired determined as of the purchase date amounted to Ps. 5.4 million. Therefore, the Group recognized a goodwill of Ps. 26.6 million. On September 25, 2013, Sociedad Rural Argentina (SRA), La Rural de Palermo S.A. (LRPSA), Boulevard Norte S.A. (BNSA), Ogden Argentina S.A. (OASA), EHSA, ENUSA and La Rural S.A. (LRSA) executed a joint venture agreement and a shareholder’s agreement mostly amending certain provisions set forth in prior agreements. The Company is now in the process of assessing any potential effect on the preliminary allocation of the purchase price of said acquisition. Changes in the Group’s investments in joint ventures for the six-month period ended December 31, 2013 and for the year ended June 30, 2013 were as follows: December 31, 2013 June 30, 2013 Beginning of period / year Acquisition of joint ventures ) Capital contributions Sale of joint ventures - ) Cash dividends (ii) - ) Share of profit, net End of period / year (i)300,308 (i) Includes a balance of Ps. (23) reflecting interests in companies with negative equity as of December 31, 2013 which are disclosed in “Provisions” (see Note 22). (ii) During the year ended June 30, 2013, the Group cashed dividends from Nuevo Puerto Santa Fe S.A. in the amount of Ps. 1.3 million. 18 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 8. Interests in associates As of June 30, 2013, the associates of the Group were New Lipstick LLC, BHSA, Tarshop S.A., Manibil S.A., Lipstick Management LLC, Banco de Crédito y Securitización S.A. (“BACS”) and Bitania 26 S.A During the current period, the Group has acquired interests in associates Avenida Inc. and Avenida Compras S.A. (see Note 3). Consequently, as of December 31, 2013 the associates of the Group are New Lipstick LLC, Rigby 183 LLC, BHSA, Tarshop S.A., Manibil S.A., Lipstick Management LLC, Banco de Crédito y Securitización S.A. (“BACS”), Bitania 26 S.A., Avenida Inc. and Avenida Compras S.A Changes in the Group’s investments in associates for the six-month period ended December 31, 2013 and for the year ended June 30, 2013 were as follows: December 31, 2013 June 30, 2013 Beginning of the period / year Acquisition of associates - Capital contributions - Share of profit, net ) Currency translation adjustment ) ) Cash dividends (ii) ) ) Decrease for the taking over - ) End of the period / year (i) (i)Includes Ps. (102,543) and Ps. (39,091) reflecting interests in companies with negative equity as of December 31, 2013 and June 30, 2013, respectively, which are disclosed in “Provisions” (see Note 22). (ii)During the period, the Group cashed dividends from BHSA and Manibil S.A. in the amount of Ps. 9.2 million and Ps. 0.8 million, respectively. During the year ended June 30, 2013, the Group cashed dividends from Manibil S.A. and BHSA in the amount of Ps. 4.8 million and Ps. 30.5 million, respectively. 19 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9. Investment properties Changes in the Group’s investment properties for the six-month period ended December 31, 2013 and for the year ended June 30, 2013 were as follows: Shopping Center Office and other rental properties Undeveloped parcel of lands Properties under development Total At July 1st, 2012: Costs Accumulated depreciation ) ) - - ) Residual value Year ended June 30, 2013 Opening residual value Additions Currency translation adjustment - - - Acquisition of subsidiaries - - - Transfers ) 86 - - - Disposals ) ) - - ) Depreciation charge (i) ) ) - - ) Residual value at year end At June 30, 2013: Costs Accumulated depreciation ) ) - - ) Residual value Period ended December 31, 2013: Opening residual value Additions Currency translation adjustment - - - Disposals - ) - - ) Depreciation charge (i) ) ) - - ) Residual value at period end At December 31, 2013: Costs Accumulated depreciation ) ) - - ) Residual value (i)Depreciation charges of investment properties were included in “Costs” in the Statements of Income (Note 28). 20 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 9.Investment properties (Continued) The following amounts have been recognized in the statements of income: December 31, 2013 December 31, 2012 Rental and service income Direct operating expenses ) ) Gain from disposal of investment properties Properties under development mainly comprise works in Shopping Neuquén S.A. and Arcos del Gourmet S.A. As of December 31, 2013 and June 30, 2013 works in Shopping Neuquén S.A. amount to Ps. 74,944 and Ps. 43,138, respectively. Works in Arcos del Gourmet as of December 31, 2013 and June 30, 2013 amount to Ps. 216,967 and Ps. 136,313, respectively. As of December 31, 2013 contractual obligations mainly correspond to constructions regarding to both projects. In Shopping Neuquén S.A. contractual obligations amount to Ps. 205 million and the Project is expected to be completed in September, 2014. In Arcos del Gourmet S.A. contractual obligations amount to Ps. 234. On December 10, 2013, the Judicial Branch confirmed an injunction order that suspends the opening of the shopping center on the grounds that it does not have certain governmental permits. Even though the construction has all regulatory permits in place, the Company is carrying out specific actions, has challenged the ruling, and has requested that the injunction be lifted and has reasonable expectations of a favorable result. 21 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Property, plant and equipment Changes in the Group’s property, plant and equipment for the six-month period ended December 31, 2013 and for the year ended June 30, 2013 were as follows: Hotels buildings and facilities Buildings and facilities Furniture and fixtures Machinery and equipment Vehicles Total At July 1st, 2012: Costs Accumulated depreciation ) Residual value 7 Year ended June 30, 2013 Opening residual value 7 Additions - Currency translation adjustment - Disposals - - ) (3 ) - ) Depreciation charge (i) (7 ) ) Residual value at year end - At June 30, 2013: Costs Accumulated depreciation ) Residual value - Period ended December 31, 2013 Opening residual value - Additions - Currency translation adjustment - - 39 - - 39 Disposals (2 ) - - ) - ) Depreciation charge (i) - ) Residual value at period end - At December 31, 2013: Costs Accumulated depreciation ) Residual value - (i)Depreciation charges of property, plant and equipment were included in “Costs” and “General and administrative expenses” in the Statement of Income (Note 28). 22 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trading properties Changes in the Group’s trading properties for the six-month period ended December 31, 2013 and for the year ended June 30, 2013 were as follows: Completed properties Properties under development Under developed sites Total At July 1st, 2012 Additions 19 - Currency translation adjustment - - Transfers - ) - Disposals ) - - ) At June 30, 2013 Additions - Currency translation adjustment - - Transfers ) - - Disposals ) - - ) At December 31, 2013 23 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Intangible assets Changes in the Group’s intangible assets for the six-month period ended December 31, 2013 and for the year ended June 30, 2013 were as follows: Goodwill Computer Software Rights of use (ii) Others Total At July 1st, 2012: Costs Accumulated depreciation - ) - ) ) Residual value Year ended June 30, 2013: Opening residual value Additions - - 9 Currency translation adjustment - - - Acquisition of subsidiaries - - - Amortization charges (i) - ) - ) ) Residual value at year end At June 30, 2013: Costs Accumulated depreciation - ) - ) ) Residual value Period ended December 31, 2013: Opening residual value Additions - - - Currency translation adjustment - - - Amortization charges (i) - ) - ) ) Residual value at period end 93 Period ended December 31, 2013: Costs Accumulated depreciation - ) - ) ) Residual value 93 (i) Amortization charges of intangible assets are included in “General and administrative expenses” in the Statement of Income (Note 28). There are no impairment charges for any of the years / period presented. (ii) Correspond to the project Arcos del Gourmet, which has not been amortized yet because it is still in the development stage. 24 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Inventories Group’s inventories as of December 31, 2013 and June 30, 2013 were as follows: December 31, 2013 June 30, 2013 Current Hotel supplies Materials and others items of inventories Current inventories Total inventories Financial instruments by category Determination of fair values IFRS 9 defines the fair value of a financial instrument as the amount for which an asset could be exchanged, or a financial liability settled, between knowledgeable, willing parties in an arm’s length transaction. All financial instruments recognized at fair value are allocated to one of the valuation hierarchy levels of IFRS 7. This valuation hierarchy provides for three levels. In the case of Level 1, valuation is based on unadjusted quoted prices in active markets for identical financial assets or liabilities that the Group can refer to at the date of ended. A market is deemed active if transactions take place with sufficient frequency and in sufficient quantity for price information to be available on an ongoing basis. Since a quoted price in an active market is the most reliable indicator of fair value, this should always be used if available. The financial instruments the Group has allocated to this level mainly comprise equity investments, mutual funds and mortgage bonds for which quoted prices in active markets are available. In the case of shares, the Group allocates them to this level when either a stock market price is available or prices are provided by a price quotation on the basis of actual market transactions. In the case of Level 2, fair value is determined by using valuation methods based on inputs directly or indirectly observable in the market. If the financial instrument concerned has a fixed contract period, the inputs used for valuation must be observable for the whole of this period. The financial instruments the Group has allocated to this level mainly comprise interest rate swaps and foreign currency future contracts. 25 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 14.Financial instruments by category (Continued) In the case of Level 3, the Group uses valuation techniques not based on inputs observable in the market. This is only permissible insofar as no market data are available. The inputs used reflect the Group’s assumptions regarding the factors which market players would consider in their pricing. The Group uses the best available information for this, including internal company data. The Group has allocated to this level shares and warrants of Supertel and the Arcos del Gourmet S.A.´s stock option (with a fair value of zero at the end of the period). The Group’s Finance Division has a team in place in charge of estimating valuation of financial assets required to be reported in the financial statements, including the fair value of Level-3 instruments. The team directly reports to the Chief Financial Officer “CFO”. The CFO and the valuation team discuss the valuation methods and results upon the acquisition of an asset and, if necessary, on a quarterly basis, in line with the Group’s quarterly reports. According to the Group’s policy, transfers among the several categories of valuation tiers are recognized when occurred, or when there are changes in the prevailing circumstances requiring the transfer. 26 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 14.Financial instruments by category (Continued) The following tables present the Group’s financial assets and financial liabilities that are measured at fair value as of December 31, 2013 and June 30, 2013 and their allocation to the fair value hierarchy: December 31, 2013 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities in TGLT - - - Investment in equity securities in Hersha - - - Investment in equity securities in Supertel - - - Mutual funds - - - Banco Macro bonds - - - Don Mario S.G.R. - - - Governments Bonds - - - Public companies securities 38 - - 38 Derivative financial instruments: - Foreign currency contracts - - - Interest rate swaps - - Cash and cash equivalents: - Mutual funds - - Total assets 27 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina 14.Financial instruments by category (Continued) June 30, 2013 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities in TGLT - - - Investment in equity securities in Hersha - - - Investment in equity securities in Supertel - - - Mutual funds - - - Mortgage bonds - - - Non- Convertible Notes related parties (Note 33) - - - Banco Macro bonds - - - Don Mario S.G.R. - - - Others 3 - - 3 - Government Bonds - - Derivative financial instruments: - Interest rate swaps - - - Warrants of Supertel - - Cash and cash equivalents: - Mutual funds - - Total assets As of December 31, 2013, the Group has no financial liabilities at fair value. June 30, 2013 Level 1 Level 2 Level 3 Total Liabilities Derivative financial instruments: - Foreign currency-contracts - - Total liabilities - - 28 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Financial instruments by category (Continued) The following table presents the changes in Level 3 instruments for the period ended December 31, 2013: Shares of Supertel Warrants of Supertel Total Balance at June 30, 2013 Total losses for the period (i) Balance at December 31, 2013 - (i)The loss is not realized as of December 31, 2013 and is accounted for under “Financial results, net” in the statement of income (Note 31). Upon initial recognition (January, 2012), the consideration paid for the Shares and Warrants of Supertel was assigned to both instruments based on the relative fair values of those instruments upon acquisition. The fair value of these instruments exceeded the transaction price and were determined using a valuation technique that uses inputs not observables in the market. As a result of the use of this technique, the Group has not recognized a gain at the time of initial recognition in the amount of US$ 7.9 million. As of December 31, 2013, the fair value of the Warrants of Supertel determined using the mentioned technique was minor than the gain not recognized at the time of initial recognition; remaining thus the Warrants remain valued at an amount of 0. According to Group estimates, all things being constant, a 10% decline in the price of the underlying assets of Shares and Warrants of Supertel (data observed in the market) of Level 3 as of December 31, 2013, would reduce pre-tax income by Ps. 3.7 million. According to Group estimates, all things being constant, a 10% increase in the credit spread (data which is not observable in the market) of the Shares and Warrants of Supertel used in the valuation model applied to Level 3 financial instruments as of December 31, 2013, would reduce pre-tax income by Ps. 5.5 million. The rate used as of December 31, 2013 was 14.08%. When no quoted prices in an active market are available, fair values (particularly with derivatives) are based on recognized valuation methods. The Group uses a range of valuation models for the measurement of Level 2 and Level 3 instruments, details of which may be obtained from the following table: Description Pricing model Pricing method Parameters Foreign currency-contracts Present value method Theoretical price Money market Interest-Rate curve; Foreign exchange curve. Interest rate swaps Discounted cash flow - Interest rate forward contract Shares of Supertel Binomial tree Theoretical price Underlying asset price (Market price); share price volatility (historical) and money market interest-rate curve (Libor curve). Warrants of Supertel Black-Scholes Theoretical price Underlying asset price (Market price); share price volatility (historical) and money market interest-rate curve (Libor curve). Call option of Arcos Discounted cash flow - Projected income and discounted interest Rate 29 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Restricted assets Group’s restricted assets as ofDecember 31, 2013 and June 30, 2013 were as follows: December 31, 2013 June 30, 2013 Non-current Deposit in escrow Total non-current restricted assets Current Deposit in escrow Total current restricted assets Total restricted assets Trade and other receivables Group’s trade and other receivables as of December 31, 2013 and June 30, 2013 are as follows: December 31,2013 June 30, 2013 Non-current Trade, leases and services receivables Consumer financing receivables - Less: allowance for trade receivables ) ) Total Non-current trade receivables Trade receivables of joint venture VAT receivables Loans granted - Prepaid expenses Others Total Non-current other receivables Related parties (Note 33) Total non-current trade and other receivables 30 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other receivables (Continued) December 31,2013 June 30, 2013 Current Consumer financing receivables Sale, leases and services receivables Receivables from hotel operations Checks to be deposited Trade and lease debtors under legal proceedings Less: allowance for trade receivables ) ) Total current trade receivables Joint ventures receivables VAT receivables Other tax receivables Loans granted Prepaid expenses Advance to vendors Dividends received Others Less: allowance for other receivables ) ) Total current other receivables Related parties (Note 33) Total current trade and other receivables Total trade and other receivables Movements on the Group’s allowance for trade and other receivables are as follows: December 31, 2013 June 30, 2013 Beginning of the period /year Additions Unused amounts reversed ) ) Used during the period / year ) ) Receivables written off - ) End of the period / year The creation and release of provision for impaired receivables have been included in “Selling expenses” in the statement of income (Note 28). Amounts charged to the provision account are generally written off when there is no expectation of recovering additional cash. 31 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Investments in financial assets Group’s investments in financial assets as of December 31, 2013 and June 30, 2013 are as follows: December 31,2013 June 30, 2013 Non-current Financial assets at fair value Investment in equity securities in TGLT S.A. Investment in equity securities in Hersha Investment in equity securities in Supertel Don Mario S.G.R. Mutual funds (Note 33) (i) Others - 3 Financial assets at amortized cost Non-Convertible Notes related parties and others (Note 33) Total investments in non-current financial assets Current Financial assets at fair value Mutual funds Mortgage bonds (Note 33) - Banco Macro bonds Don Mario S.G.R. Non-Convertible Notes related parties (Note 33) - Public companies securities 38 - Government bonds Financial assets at amortized cost Non- Convertible Notes related parties (Note 33) Total investments in current financial assets Total investments in financial assets (i) During the period ended December 31, 2013, the Group has subscribed shares of Dolphin Fund Ltd. For an amount of US$ 105 million (see Note 39) 32 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Derivative Financial instruments Group’s derivative financial instruments as of December 31, 2013 and June 30, 2013 are as follows: December 31,2013 June 30, 2013 Assets Non-current Interest rate swaps Warrants of Supertel - Total non-current derivative financial instruments Current Interest rate swaps - Foreign currency contracts (Note 33) - Total current derivative financial instruments - Total assets Liabilities Current Foreign currency-contracts - ) Total current derivative financial instruments - ) Total derivative financial instruments Cash flow information The following table shows the amounts of cash and cash equivalents as of December 31, 2013 and June 30, 2013: December 31,2013 June 30, 2013 Cash at bank and on hand Time deposits in local currency Mutual funds Total cash and cash equivalents 33 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cash flow information (Continued) Following is a detailed description of cash flows generated by the Group’s operations for the six-month periods ended December 31, 2013 and 2012: Note December 31,2013 December 31,2012 (Loss) / Profit for the period ) Adjustments for: Income tax expense 24 ) Retirement of obsolete properties, plant and equipment 10 38 Amortization and depreciation 28 Gain from disposal of investment properties 9 ) ) Dividends earned 31 ) ) Share-based payments 32 Profit / (loss) from purchase of subsidiaries and joint ventures 7 12 ) (Gain) / loss on derivative financial instruments 31 ) Changes in fair value of investments in financial assets 31 ) ) Interest expense, net 31 Provisions and allowances Share of profit of associates and joint ventures ) ) Loss / (gain) on repurchase of Non-Convertible notes 31 ) Unrealized foreign exchange loss, net Changes in operating assets and liabilities: Decrease / (Increase) in inventories ) Decrease / (Increase) in trading properties ) Decrease / (Increase) in trade and other receivables ) (Decrease) / Increase in trade and other payables ) Decrease in salaries and social security liabilities ) ) Decrease in provisions ) ) Net cash generated by operating activities before income tax paid The following table shows a detail of non-cash transactions occurred in the periods ended December 31, 2013 and 2012: December 31,2013 December 31,2012 Increase in investments in financial assets through an increase in borrowings - Reimbursement of expired dividends Dividends payable Increase of investment properties through a decrease in property, plant and equipment - Increase in borrowings through a decrease in dividends payable - 34 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Trade and other payables Group’s trade and other payables as of December 31, 2013 and June 30, 2013 were as follows: December 31,2013 June 30, 2013 Non-current Admission rights Sale and rent payments received in advance Guarantee deposits Non-current trade payables Tax payment facilities plan Deferred income tax Others Non-current other payables Related parties (Note 33) 20 Non-current trade and other payables Current Trade payables Accrued invoices Guarantee deposits Admission rights Sale and rent payments received in advance Current trade payables VAT payables Deferred revenue Other tax liabilities Dividends payable to non-controlling shareholders Others Current other payables Related parties (Note 33) Current trade and other payables Total trade and other payables 35 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Salaries and social security liabilities Group’s Salaries and social security liabilities as of December 31 and June 30, 2013 were as follows: December 31, 2013 June 30, 2013 Non-Current Social security payable Total Non-Current salaries and social security liabilities Current Provision for vacation, bonuses and others Social security payable Others Current salaries and social security liabilities Total salaries and social security liabilities Provisions The table below shows the movements in the Group's provisions for other liabilities categorized by type of provision: Labor, legal and other claims Tax and social security Investments in associates and joint ventures (*) Total At June 30, 2013 Additions Recovery ) ) - ) Used during the period ) - - ) Currency translation adjustment - - At December 31, 2013 (*) Corresponds to equity interests with negative equity. The breakdown of current and non-current provisions is as follows: December 31, 2013 June 30, 2013 Non-current Current 36 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings The breakdown of the Group borrowings as of December 31, 2013 and June 30, 2013 was as follows: Book value Secured / unsecured Currency Rate Effective interest rate % Principal nominal value December 31, 2013 June 30, Non-current NCN IRSA due 2017 Unsecured US$ Fixed 8.5% NCN APSA due 2017 Unsecured US$ Fixed 7.875% NCN IRSA due 2020 Unsecured US$ Fixed 11.5% Seller financing of plot of land (vi) Secured US$ Fixed 3.5% Seller financing of Soleil Factory (i) Secured US$ Fixed 5% Seller financing of Zetol S.A. (iii) Secured US$ Fixed 3.5% Bank loans Unsecured Ps. Fixed 15.25% - Syndicated loan (iv) Unsecured Ps. Fixed - Banco Provincia de Buenos Aires loan (v) Unsecured Ps. Fixed 15.01% Banco M&T loan Secured US$ Floating Libor + 2.55% Related party (Note 33) Unsecured Ps. Floating Badlar Finance lease obligations Secured US$ Fixed 7.5% Total Non-current borrowings 37 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) Book value Secured / unsecured Currency Rate Effective interest rate % Nominal value of share capital December 31, 2013 June 30, 2013 Current NCN IRSA due 2017 Unsecured US$ Fixed 8.5% NCN APSA due 2017 Unsecured US$ Fixed 7.875% NCN IRSA due 2020 Unsecured US$ Fixed 11.5% NCN IRSA due 2013 Unsecured Ps. Floating Badlar 2.49 - NCN IRSA due 2014 Unsecured US$ Fixed 7.45% Short-term loans Unsecured Ps. Fixed 15.25% - Bank overdrafts Unsecured Ps. Floating - - Syndicated loan (iv) Unsecured Ps. Fixed - Banco Provincia de Buenos Aires loan (v) Unsecured Ps. Fixed 15.01% Seller financing of plot of land (vi) Secured US$ Fixed 3.5% Seller financing of Soleil Factory (i) Secured US$ Fixed 5% Seller financing of Arcos del Gourmet S.A. (ii) Unsecured US$ Fixed 11.69% - - Seller financing of Zetol S.A. (iii) Secured US$ Fixed 3.5% Related parties (Note 33) Unsecured US$ Fixed 1.5% - Finance lease obligations Secured US$ Fixed 7.5% Total Current borrowings Borrowings NCN: Non-convertible notes. (i) Seller financing of Soleil Factory (investment properties): Mortgage financing of US$ 20.7 million with a fixed 5% interest rate due in June 2017. (ii) Seller financing - Arcos del Gourmet S.A. (intangible assets). (ii) Seller financing of Zetol S.A. (trading properties): Mortgage financing of US$ 7 million with a fixed 3.5% interest rate. The balance is payable, by choice of the seller, in money or with the delivery of units in buildings to be built representative of 12% of the total marketable square meters built. (iv) On November 16, 2012, the Company subscribed a syndicated loan for Ps. 118,000. Principal will be payable in 9 quarterly consecutive installments and shall accrue interest at rate of 15.01%. On June 12, 2013 the Company subscribes a new syndicated loan for Ps. 111,000. Principal will be payable in 9 quarterly consecutive installments and shall accrue interest at rate of 15.25%. Both loans have been entered into with various banking institutions, one of which is Banco Hipotecario (Note 33). (v) On December 12, 2012, the Group subscribed a loan with Banco Provincia de Buenos Aires for Ps. 29 million. Principal will be repaid in 9 quarterly consecutive installments beginning in December 2013. (vi) Seller financing of plot of land - Vista al Muelle S.A. in Canelones, Uruguay (Trading properties). 38 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Borrowings (Continued) During the period ended December 31, 2013, the Group through APSA, acquired nominal value 770,000 of IRSA´s Non-convertible Notes due 2020, for a total amount of Ps. 7.2 million and nominal value 1,000,000 of IRSA´s Non-convertible Notes due 2017, for a total amount of Ps. 8.5 million. In addition, during the same period, the Group through PAMSA, acquired nominal value 3,125,000 of IRSA´s Non-convertible Notes due 2020, for a total amount of Ps. 25.8 million. This acquisitions of own Non-convertible Notes generated a loss of Ps. 12.9 million included in “Financial results, net”. Tax The details of the provision for the Group’s income tax, were as follows: December 31, 2013 December 31, 2012 Current income tax ) ) Deferred income tax Income tax gain ) The gross movement on the deferred income tax account is as follows: December 31, 2013 June 30, 2013 Beginning of the period /year ) ) Acquisition of subsidiary - ) Currency translation adjustment ) ) Income tax and deferred income tax End of the period / year ) ) The Group did not recognize deferred income tax assets of Ps. 33.2 million and Ps. 32.5 million as of December 31 and June 30, 2013, respectively. Although management believes that it will become profitable in the foreseeable future, as a result of the history of recent losses incurred during the development phase of the different Group’s business operations and the lack of verifiable and objective evidence due to the limited operating history of the Group itself, the Board of Directors has determined that there is sufficient uncertainty as to the generation of sufficient income to utilize the losses within a reasonable timeframe, therefore, no deferred tax asset is recognized in relation to these losses. 39 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Tax (Continued) Below is a reconciliation between income tax recognized and that which would result applying the prevailing tax rate on Profit before income tax for the six-month periods ended December 31, 2013 and 2012: December 31, 2013 December 31, 2012 Tax calculated at the tax rates applicable to profits in the respective countries ) Permanent differences: Share of loss of associates and joint ventures ) ) Unrecognized tax losses ) Non-taxable income ) ) Others ) Income tax gain ) Shareholders’ Equity Special reserve Pursuant to CNV General Ruling No. 609/12, the Company set up a special reserve reflecting the positive difference between the balance at the beginning of retained earnings disclosed in the first financial statements prepared according to IFRS and the balance at closing of retained earnings disclosed in the last financial statements prepared in accordance with previously effective accounting standards. This reserve may not be used to make distributions in kind or in cash, and may only be reversed to be capitalized, or otherwise to absorb potential negative balances in Retained Earnings. Repurchase plan involving common shares and GDS issued by IRSA On July 25, 2013, IRSA’s Board of Directors set forth the terms and conditions governing the purchase of the Company's own stock pursuant to Section 64 of Law No. 26,831 and the CNV’s regulations,for up to an aggregate amount of Ps. 200.0 million and up to 5% of the capital stock, in the form of shares or Global Depositary Shares (GDS) representing 10 shares each, and up to a daily limit of 25% of the average daily transaction volume experienced by the IRSA’s shares, along with the markets where they are listed, during the prior 90 business days, and at a price ranging from a minimum of Ps. 1 up to Ps. 8 per share. On September 18, 2013 the Board of Directors decided to increase the maximum price to Ps. 10.00 per common share and US$ 10.50 per GDS. On October 15, 2013, the Board of Directors approved a new increase to the maximum price, raising it to Ps. 11.00 per common share and US$ 11.50 per GDS. On October 22, 2013 the Board of Directors approved a new increase to the maximum price, raising it to Ps.14.50 per common share and US$ 15.00 per GDS. During the period ended December 31, 2013, the Company repurchased 256,624 common shares (nominal value Ps. 1 per share) for a total of Ps. 2.6 million and 350,977 GDS (representing 3,509,770 common shares) for a total amount of US$ 4.1 million. 40 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Shareholders’ Equity (Continued) Dividends Dividends approved for distribution among shareholders for the year ended June 30, 2013 amounted to Ps. 250 million, which were approved at the Annual General Shareholders’ Meeting on October 31, 2013. During the period ended December 31, 2013, the Company has paid dividends for an amount of Ps. 34.2 million. Revenues December 31, 2013 December 31, 2012 Base rent Contingent rent Admission rights Averaging scheduled rent escalation Parking fees Letting fees Service charges Property management fee Others Total rental and service income Sale of trading properties Revenue from hotel operations Consumer financing Total other revenues Total revenues Cost December 31, 2013 December 31, 2012 Costs of rental and services Costs of sale and development Costs from hotel operations Costs from consumer financing Total costs 41 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature The Group disclosed expenses the statements of income by function as part of the line items “Costs”, “General and administrative expenses” and “Selling expenses”. The following tables provide the additional required disclosure of expenses by nature and their relationship to the function within the Group. 42 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature (Continued) For the period ended December 31, 2013: Group Costs Cost of sale and development Cost of rental and services Cost from consumer financing Cost from hotel operations General and administrative expenses Selling expenses Total Leases and expenses - Depreciation and amortization - Allowance for trade and other receivables (charge and recovery) - Advertising and other selling expenses - - - Taxes, rates and contributions - Maintenance, security, cleaning, repairs and others - Fees and payments for services 28 Directors’ fees - Salaries, social security costs and other personnel expenses 77 - Cost of sale of properties - Food, beverage and other lodging expenses - - - Others 25 2 Total expenses by nature 43 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Expenses by nature (Continued) For the period ended December 31, 2012: Group costs Cost of sale and development Cost of rental and services Cost from consumer financing Cost from hotel operations General and administrative expenses Selling expenses Total Leases and expenses - Depreciation and amortization - Allowance for trade and other receivables (charge and recovery) - Advertising and other selling expenses - - - Taxes, sales and contributions - - Maintenance, security, cleaning, repair and others 29 Fees and payments for services 86 Directors’ fees - Salaries, social security costs and other personnel expenses 3 Cost of sale of properties - Food, beverage and other lodging expenses - - - Others 18 4 Total expenses by nature 44 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Employee costs December 31, 2013 December 31, 2012 Salaries, bonuses and social security expenses Equity incentive plan cost Defined contribution plan cost - Total employee costs Other operating results, net December 31, 2013 December 31, 2012 Gain from purchase of subsidiaries - Tax on shareholders´ personal assets ) ) Donations ) ) Judgments and other contingencies (1) ) ) Others ) ) Total other operating results, net ) Includes legal expenses. Financial result, net December 31, 2013 December 31, 2012 Finance income: - Interest income - Foreign exchange - Dividends income - Gain from repurchase of non-convertible Notes - 42 Total finance income Finance costs: - Interest expense ) ) - Foreign exchange ) ) - Less from repurchase of non-convertible Notes ) - - Other finance costs ) ) Subtotal finance costs ) ) Less: Finance costs capitalized Total finance costs ) ) Other finance costs: - Fair value gain of financial assets at fair value through profit or loss, net - Gain / (Loss) on derivative financial instruments, net ) Total other finance costs Total financial results, net ) ) 45 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Share-based payments Equity incentive plan The Group incurred a charge of Ps. 11,835 million and Ps. 3,161 million for the six-month periods ended December 31, 2013 and 2012, respectively, related to the awards granted under the Equity Incentive Plan and were granted 1,713,059 shares over the period. Related party transactions During the normal course of business, the Group conducts transactions with different entities or parties related to it. An individual or legal entity is considered a related party where: - An entity, individual or close relative of such individual exercises control, or joint control, or significant influence over the reporting entity, or is a member of the Board of Directors or the Senior Management of the entity or its controlling company. - An entity is a subsidiary, associate or joint venture of the entity or its controlling or controlled company. The main transactions conducted with related parties are described in the annual Financial Statements for the fiscal year ended June 30, 2013. 46 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the balances with related parties as of December 31, 2013: Investments in financial assets Investments in financial assets Trade and other receivables Trade and other receivables Trade and other payables Trade and other payables Borrowings Borrowings Derivative financial instruments Related party Description of transaction non-current current non-current current non-current current non-current current current Parent Company Cresud S.A.C.I.F. y A. Reimbursement of expenses - ) - - - Corporate services - ) - - - Sale of goods and services - Borrowings - ) - Non-Convertible Notes - ) ) - Shared based payments - Total Parent Company - - ) ) ) - Associates Banco Hipotecario S.A. Reimbursement of expenses - ) - - - Borrowings - ) ) - Derivatives - Leases and/or rights of use - Lipstick Management LLC Reimbursement of expenses - New Lipstick LLC Reimbursement of expenses - Banco de crédito y securitización Reimbursement of expenses - - - 35 - Leases and/or rights of use - Tarshop S.A. Leases and/or rights of use - ) ) - - - Reimbursement of expenses - Total Associates - - - ) 47 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Investments in financial assets Investments in financial assets Trade and other receivables Trade and other receivables Trade and other payables Trade and other payables Borrowings Borrowings Derivative financial instruments Related party Description of transaction non-current current non-current Current non-current current non-current current current Joint ventures Contributions to be paid in - Baicom Networks S.A. Management fees - - - 8 - Borrowings - Reimbursement of expenses - - - 17 - Boulevard Norte S.A. Reimbursement of expenses - - - 98 - Cyrsa S.A. Borrowings - ) - - Reimbursement of expenses - - 57 - Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - ) - Proceeds from leasing - - - 6 - ) - - - Leases and/or rights of use - ) - - - Management fees - Puerto Retiro S.A. Contributions to be paid in - Borrowings - Reimbursement of expenses - Quality Invest S.A. Management fees - - - 68 - ) - - - Reimbursement of expenses - - - 86 - Total Joint Ventures - - - ) ) ) - 48 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Investments in financial assets Investments in financial assets Trade and other receivables Trade and other receivables Trade and other payables Trade and other payables Borrowings Borrowings Derivative financial instruments Related party Description of transaction non-current current non-current current non-current current non-current current current Subsidiaries of the parent company Cactus Argentina S.A. Reimbursement of expenses - - - 1 - (7 ) - - - Alafox S.A. Reimbursement of expenses - - - 4 - Doneldon S.A. Reimbursement of expenses - - - 4 - Exportaciones Agroindustriales Reimbursement of expenses - ) - - - Futuros y Opciones.com S.A. Reimbursement of expenses - ) - - - Sedelor S.A. Reimbursement of expenses - - - 4 - Codalis S.A. Reimbursement of expenses - - - 4 - FyO Trading S.A. Reimbursement of expenses - - - 2 - Total Subsidiaries of the parent company - ) - - - Other related parties Consultores Asset Management S.A. Reimbursement of expenses - ) - - - Estudio Zang, Bergel y Viñes Advances - - - 4 - Legal services - - - 10 - ) - - - Dolphin Fund Ltd. Subscription - Reimbursement of expenses - Austral Gold Reimbursement of expenses - - - 9 - (3 ) - - - Ogden Argentina S.A. Reimbursement of expenses - - - 92 - Elsztain Managing Partners Reimbursement of expenses - ) - - - Fundación IRSA Reimbursement of expenses - - - 59 - IRSA Real Estate Strategies LP Capital contributions - (7 ) - - - Inversiones Financieras del Sur S.A. Borrowings - (4 ) - - - IRSA Developments LP Capital contributions - (4 ) - - - Museo de los niños Reimbursement of expenses - - - 57 - (5 ) - - - Leases and/or rights of use - (3 ) - - - Total Other related parties - - - ) - - - 49 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Investments in financial assets Investments in financial assets Trade and other receivables Trade and other receivables Trade and other payables Trade and other payables Borrowings Borrowings Derivative financial instruments Related party Description of transaction non-current current non-current current non-current current non-current current current Directors and Senior Management Directors Fees - ) - - - Reimbursement of expenses - ) - - - Guarantee deposits - ) - Total Directors and Senior Management - - - ) ) - - - Total ) 50 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the balances with related parties as of June 30, 2013: Investments in financial assets Investments in financial assets Trade and other receivables Trade and other receivables Trade and other payables Trade and other payables Borrowings Borrowings Related party Description of transaction non-current current non-current current non-current current non-current current Parent company Cresud S.A.C.I.F. y A. Reimbursement of expenses - ) - - Corporate services - ) - - Sale of real estate property - Non-Convertible Notes - Shared based payments - Total Parent company - - ) - - Associates Banco Hipotecario S.A. Reimbursement of expenses - ) - - Borrowings - ) ) Non-Convertible Notes - Mortgage bonds - Leases and/or rights of use - - - 11 - Lipstick Management LLC Reimbursement of expenses - Manibil S.A. Reimbursement of expenses - ) - - New Lipstick LLC Reimbursement of expenses - Tarshop S.A. Reimbursement of expenses - ) - - Total Associates - - - ) ) ) 51 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Investments in financial assets Investments in financial assets Trade and other receivables Trade and other receivables Trade and other payables Trade and other payables Borrowings Borrowings Related party Description of transaction non-current current non-current current non-current current non-current current Joint Ventures Baicom Networks S.A. Management fees - - 1 - Reimbursement of expenses - - - 18 - (2 ) - - Boulevard Norte S.A. Reimbursement of expenses - - - 29 - Cyrsa S.A. Borrowings - ) - Reimbursement of expenses - - - 84 - ) - - Nuevo Puerto Santa Fe S.A. Reimbursement of expenses - ) - - Proceeds from leasing - - - 11 - ) - - Leases and/or rights of use - ) - - Management fees - Puerto Retiro S.A. Contributions to be paid in - Borrowings - Reimbursement of expenses - Quality Invest S.A. Management fees - - - 46 - ) - - Reimbursement of expenses - - - 77 - Borrowings - Total Joint Ventures - - - ) ) - 52 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Investments in financial assets Investments in financial assets Trade and other receivables Trade and other receivables Trade and other payables Trade and other payables Borrowings Borrowings Related party Description of transaction non-current current non-current current non-current current non-current current Subsidiaries of the parent company Helmir S.A. Reimbursement of expenses - - - 1 - Alafox S.A. Reimbursement of expenses - - - 49 - Doneldon S.A. Reimbursement of expenses - - - 39 - Futuros y Opciones.com S.A. Reimbursement of expenses - - - 40 - (8 ) - - Sedelor S.A. Reimbursement of expenses - - - 38 - Codalis S.A. Reimbursement of expenses - - - 47 - FyO Trading S.A. Reimbursement of expenses - - - 9 - Total Subsidiaries of the parent company - (8 ) - - Other related parties Consultores Asset Management S.A. (CAMSA) Reimbursement of expenses - ) - - Estudio Zang, Bergel y Viñes Advances - - - 14 - Legal services - - - 22 - ) - - Dolphin Fund Ltd. Subscription - Reimbursement of expenses - Elsztain Realty Partners Reimbursement of capital - ) - - Decater Reimbursement of capital - ) - - Elsztain Managing Partners Reimbursement of expenses - ) - - Fundación IRSA Reimbursement of expenses - - - 51 - (2 ) - - Inversiones Financieras del Sur S.A. Reimbursement of expenses - (3 ) - - IRSA Developments LP Reimbursement of expenses - - - 32 - (5 ) - - Museo de los niños Reimbursement of expenses - ) - - Leases and/or rights of use - (3 ) - - Total Other related parties - - - ) - - 53 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) Related party Description of transaction Investments in financial assets Investments in financial assets Trade and other receivables Trade and other receivables Trade and other payables Trade and other payables Borrowings Borrowings non-current current non-current current non-current current non-current current Directors and Senior Management Directors Management fees - ) - - Reimbursement of expenses - ) - - Guarantee deposits - ) - - - Total Directors and Senior Management - - - ) ) - - Total ) 54 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the transactions with related parties for the six-month period ended December 31, 2013: Related party Leases and/or rights of use Management fees Corporate services Legal services Financial operations Donations Fees and salaries Parent company Cresud S.A.C.I.F. y A. - ) - ) - - Total Parent company - ) - ) - - Associates Banco Hipotecario S.A. - Banco de crédito y securitización - Tarshop S.A. ) - Total Associates ) - Join Ventures Baicom Networks S.A. - 6 - - 59 - - Cyrsa S.A. - ) - - Nuevo Puerto Santa Fe S.A. ) - Puerto Retiro S.A. - Quality Invest S.A. - Total Join Ventures ) - - ) - - Other related parties Estudio Zang, Bergel & Viñes - - - ) - - - Fundación IRSA - ) - Isaac Elsztain e hijos S.C.A. ) - Dolphin Fund Ltd. - Hamonet S.A. ) - Inversiones Financieras del Sur S.A. - Total Other related parties ) - - ) ) - Directors and Senior Management Directors - ) Total Directors and Senior Management - ) Total ) 55 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Related party transactions (Continued) The following is a summary of the transactions with related parties for the six-month period ended December 31, 2012: Related party Leases and/or rights of use Management fees Corporate services Legal services Financial operations Donations Fees and salaries Parent company Cresud S.A.C.I.F. y A. ) ) - - - Total Parent company ) ) - - - Associates Banco Hipotecario S.A. - Tarshop S.A. - - ) - - Total Associates - - ) - - Join Ventures Baicom Networks S.A. - 6 - - 47 - - Canteras Natal Crespo S.A. - 48 - - 5 - - Cyrsa S.A. - ) - - Nuevo Puerto Santa Fe S.A. - Puerto Retiro S.A. - Quality Invest S.A. - 10 - Total Join Ventures - 54 - - ) - Other related parties Estudio Zang, Bergel & Viñes - - - ) - - - Fundación IRSA - ) - Isaac Elsztain e hijos S.C.A. - Consultores Assets Management S.A. 80 - Hamonet S.A. - Inversiones Financieras del Sur S.A. - Total Other related parties 80 - - ) ) - Directors and Senior Management Directors - ) - Total Directors and Senior Management - ) - Total ) 56 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Negative working capital As of the period-end, the Group has recorded negative working capital which is currently under consideration of the Board of Directors and Management. CNV General Resolution No. 622 As required by Section 1°, Chapter III, Title IV of CNV General Resolution No. 622, below there is a detail of the notes to the Unaudited Condensed Interim Consolidated Financial Statements that disclosure the information required by the Resolution in Exhibits. Exhibit A - Property, plant and equipment Note 9 Investment properties and Note 10 Property, plant and equipment Exhibit B - Intangible assets Note 12 Intangible assets Exhibit C - Equity investments Note 36 Equity investments Exhibit D - Other investments Note 14 Financial instruments by category Exhibit E – Provisions Note 16 Trading and other receivables and Note 22 Provisions Exhibit F - Cost of sales and services provided Note 37 Cost of sales and services provided Exhibit G - Foreign currency assets and liabilities Note 38 Foreign currency assets and liabilities 57 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Equity investments Issuer's information Last financial statements issued Issuer and type of securities Class / Items Amount Value recorded as of 12.31.13 Value recorded as of 06.30.13 Market value as of 12.31.13 Main activity Registered office Date Common stock (nominal value) Profit (loss) for the period Shareholders' Equity Interest in common stock Joint Ventures Baicom Networks S.A. Common shares 1 vote Not publicly traded Real estate Argentina ) % Irrevocable contributions - Higher value Cyrsa S.A. Common shares 1 vote Not publicly traded Real estate Argentina % Entertainment Holdings S.A. Common shares 1 vote Not publicly traded Investment Argentina ) % Irrevocable contributions - Goodwill 24 Higher value ) Entretenimiento Universal S.A. Common shares 1 vote ) - Not publicly traded Event organization and others Argentina 12 (2) 61 % Nuevo Puerto Santa Fe S.A. Common shares 1 vote Not publicly traded Commercial real estate Argentina % Goodwill Higher value 58 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Equity investments (Continued) Issuer's information Last financial statements issued Issuer and type of securities Class / Items Amount Value recorded as of 12.31.13 Value recorded as of Value recorded as of Main activities Registered office Date Common stock (nominal value) Profit (loss) for the period Shareholders' Equity Interest in common stock Puerto Retiro S.A. Common shares 1 vote Not publicly traded Real estate Argentina ) % Higher value Quality Invest S.A. Common shares 1 vote Not publicly traded Real estate Argentina ) % Irrevocable contributions - Goodwill Higher value ) ) Total Joint Ventures Associates Avenida Compras Common shares 1 vote (9 ) - Not publicly traded E-commerce Argentina ) % Goodwill 18 - Avenida Inc. Common shares 1 vote - Not publicly traded Investment U.S.A. % Higher value - Banco de Crédito & Securitización S.A. (1) Common shares 1 vote Not publicly traded Financial Argentina % Banco Hipotecario S.A. (1) Common shares 1 vote Financial Argentina % Higher value ) ) 59 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Equity investments (Continued) Issuer's information Last financial statements issued Issuer and type of securities Class / Items Amount Value recorded as of 12.31.13 Value recorded as of 06.30.13 Market value as of 12.31.13 Main activities Registered office Date Common stock (nominal value) Profit (loss) for the period Shareholders' Equity Interest in common stock Bitania 26 S.A. Common shares 1 vote Not publicly traded Real estate Argentina % Goodwill Higher value Lipstick Management LLC Common shares 1 vote N/A Not publicly traded Management company U.S.A. N/A % Manibil S.A. Common shares 1 vote Not publicly traded Real estate Argentina % Irrevocable contributions - Goodwill 10 10 New Lipstick LLC Common shares 1 vote N/A ) ) Not publicly traded Real State U.S.A. N/A ) ) % Tarshop S.A. Common shares 1 vote Not publicly traded Consumer financing Argentina ) % Higher value ) ) Total Associates Total investments in associates and joint ventures (1)The balances correspond to the financial statements of Banco Hipotecario S.A. and Banco de Crédito & Securitización S.A. prepared in accordance with the Central Bank of the Argentine Republic (“BCRA”) standards. For the purpose of the valuation of the investment in the Company, adjustments necessary to adequate the financial statements to the professional accounting standards have been considered. (2)Correspond to the result of the year beginning January 1, 2013 and ended December 31, 2013. (3)Amounts stated in US dollars (US$). 60 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Cost of sales and services provided Item Service and other operating costs Sale of Hotels Others Total Total trading properties Inventories at the beginning of the year - - Currency translation adjustment - - - Additions - - Sales - ) - - ) ) Expenses incurred (Note 28) Inventories at the end of the period - ) - ) ) ) Costs at 12.31.13 - Costs at 12.31.12 - 61 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Foreign currency assets and liabilities Book amounts of foreign currency assets and liabilities are as follows: Items (3) Amount of foreign currency (1) Exchange rate prevailing (2) Totals as of 12.31.13 Amount of foreign currency (1) Exchange rate prevailing (2) Total as of Assets Trade and other receivables US Dollar Euros 4 35 2 17 Swiss francs 55 77 Uruguayan Pesos 56 Total Trade and other receivables, net Investments in financial assets US Dollar Total investments in financial assets Derivative financial instruments US Dollar - - Total derivative financial instruments - Cash and cash equivalents US Dollar Euros Reais 4 10 2 5 Swiss francs - 1 - - Uruguayan Pesos 40 12 80 Pounds 2 25 2 20 Total Cash and cash equivalents Total assets as of 12.31.13 - Total assets as of 06.30.13 - Liabilities Trade and other liabilities US Dollar Euros - 3 16 Uruguayan Pesos 88 - - Total Trade and other payables Borrowings US Dollar Total Borrowings Derivative financial instruments US Dollar - - Total derivative financial instruments - Total liabilities as of 12.31.13 - Total liabilities as of 06.30.13 - (1)Considering foreign currencies those that differ from Company’s functional currency at each period/year-end. (2)Exchange rate as of December 31 and June 30, 2013 according to Banco Nación Argentina records. (3)The Company uses derivative instruments as complement in order to reduce its exposure to exchange rate movements. (See Note 14). 62 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Subsequent events ·On January 9, 2014, RES entered into a credit facility of up to US$ 2,000,000 with Supertel Hospitality Inc. (SPPR). In the event SPPR successfully carries out an initial public offering not later than April 15, 2014, RES agrees to swap (capitalize) the balance of the loan at such time for shares of SPPR. In the event that SPPR fails to make an initial public offering within the term agreed, RES is entitled to a debt-for-equity swap until July 9, 2015 (subject to any limitation on shareholding that may apply). In such a case, the price at which debt will be swapped by equity shall be the higher of (a) the weighted average price of common shares of the company within a term of 5 days prior to the date RES decides to exercise the debt-for-equity swap option or (b) the higher of market price and book value. ·During the six-month period ended December 31, the Group has subscribed shares ofDolphin Fund Ltd. (“Dolphin”) for the amount of US$105 million. On November 3, 2013, Dolphin together with other investors, has made an offer to purchase shares of IDB Development Corporation (“IDBD”), an Israeli Company, within the framework of a debt restructuring process that its controlling company, IDBH, is currently negotiating with creditors, pursuant to Israel’s applicable laws. On January 5, 2014, the competent court in dealing with IDBH debt restructuring has approved the offer made by Dolphin together with E.T.H.M.B.M. Extra Holdings Limited (“ETH”), a company incorporated under the laws of Israel, controlled by Mordechay Ben Moshé, in order to acquired approximately 53.3% of IDBD (the “Offer”). Such percentage may be increased subject to the sale of certain assets by IDBD over the year. In the abovementioned offer, Dolphin together with other investors, have a 50% interest while ETH holds the remaining 50% of a total investment amount of US$ 272 million (NIS 950 million). As described above, the Group disbursed funds in Dolphin the amount of approximately US$ 105 million, which may partially reimbursed, depending on the final composition of the investor group. IDBD is one of the Israeli biggest and most diversified investment groups, which is involved , through its subsidiaries, in several markets and industry, including real estate, retail, agribusiness, oil & gas production, insurance, telecommunications, etc.; controlling companies as Clal Insurance (Insurance Company), Cellcom (Mobile phone services), Koor Industries (owner of 40% of Makhteshim Agan Industries-Agrochemicals), Super-Sol (supermarket), PBC (Real Estate), among others. 63 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Consolidated Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Subsequent events (Continued) The transaction will be closed over the following months, while Dolphin has appointed Mr. Eduardo Sergio Elsztain to the board of IDBD. ·On January 14, 2014, IRSA signed the transfer deed for the sale of the 11th floor and seven parking units of the Building Maipú 1300. The total price of the transaction was Ps. 9.6 million (US$ 1.4 million). Such transaction generated a gain before tax of approximately Ps. 7.9 million. ·On January 24, 2014, IRSA signed the transfer deed for the sale of the 7th floor and 28 parking units of the Building Bouchard 551. The total price of the transaction was Ps. 124.6 million, equivalents to US$ 16.0 million. Such transaction generated a gain before tax of approximately Ps. 104.5 million. ·Following the end of the period, the Argentine Peso devalued against the US$ and other currencies by around 20%, which had a negative impact on the financial position and results of operations of the Company due mainly to the currency exposure of our net assets and liabilities in foreign currency as detailed in note 38 and net investments in subsidiaries, associates and joint ventures made in a functional currency other than the Argentine Peso. According to the Company’s estimates, this leads to a pre-tax loss of Ps. 207.4 million, a gain under Other Comprehensive Income in the amount of Ps. 68.9 million and a reduction in Shareholders’ Equity by Ps. 138.5 million, all based on the Company’s position in foreign currency as of December 31, 2013, which has not been recognized in these financial statements. The main assets of the Company— including shopping centers, offices and other income-generating real property, land reserves, hotels and property for sale—are valued for accounting purposes at historic cost, and thus the Company will not recognize any gain/loss as a result of such devaluation. ·On February 5, 2014 there was a widely known fire in Iron Mountain’s warehouse. Such company is a supplier of the Group and Group’s documentation was being kept in the mentioned warehouse. The Company is now assessing and identifying the content of information that may have sent to the site where the fire took place. 64 Free translation from the original prepared in Spanish for publication in Argentina Limited Review Report To the Shareholders, President and Board of Directors of IRSA Inversiones y Representaciones Sociedad Anónima C.U.I.T.: 30-52532274-9 Legal address: Bolívar 108 - 1° floor - Autonomous City of Buenos Aires 1. We have reviewed the accompanying unaudited condensed interim consolidated statement of financial position of IRSA Inversiones y Representaciones Sociedad Anónima and its subsidiaries as of December31,2013, and the related unaudited condensed interim consolidated statements of income and comprehensive income for the six and three-month periods ended December 31, 2013, and the unaudited condensed interim consolidated statements of changes of shareholders’ equity and unaudited condensed interim consolidated statements of cash flows for the six-month period ended December 31,2013 and selected explanatory notes. The balances and other information corresponding to the fiscal year ended June30,2013 and the interim periods within that fiscal period are an integral part of these financial statements and, therefore, they should be considered in relation to these financial statements. 2. The Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim consolidated financial statements in accordance with International Financial Reporting Standards. The IFRS as issued by the International Accounting Standard Board were adopted as accounting standards by the Argentine Federation of Professional Councils in Economic Sciences and incorporated by the National Securities Commission to its regulations. Therefore, the Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim consolidated financial statements in accordance with International Accounting Standard 34 "Interim Financial Reporting" (IAS 34). Our responsibility is to express a conclusion based on the review that we have performed with the scope detailed in paragraph 3. 3. We conducted our review in accordance with Technical Resolution No. 7 issued by the FACPCE for a review of interim financial statements. A review of interim financial statements consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit, the objective of which is to express an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. 65 Free translation from the original prepared in Spanish for publication in Argentina Limited Review Report (Continued) 4. Nothing came to our attention as a result of our review that caused us to believe that these unaudited condensed interim consolidated financial statements have not been prepared in all material respects in accordance with IAS 34. 5. In accordance with current regulations, we hereby inform that : a) the unaudited condensed interim consolidated financial statements of IRSA Inversiones y Representaciones Sociedad Anónima are recorded in the "Inventory and Balance Sheet Book" and carried in all formal respects in conformity with legal requirements, and comply, as regards those matters that are within our competence, with the provisions set forth in the Commercial Companies Law and the corresponding resolutions of the National Securities Commission; b) the unaudited condensed interim separate financial statements of IRSA Inversiones y Representaciones Sociedad Anónima arise from accounting records carried in all formal respects in accordance with applicable legal provisions; c) we have read the Business Summary (“Reseña Informativa”) on which, as regards these matters that are within our competence, we have no observations to make; d) at December 31, 2013, the debt of IRSA Inversiones y Representaciones Sociedad Anónima owed in favor of the Argentine Integrated Pension System which arises from accounting records and submissions amounted to Ps.494,752, which was not callable at that date. Autonomous City of Buenos Aires, February 10, 2014. PRICE WATERHOUSE & Co. S.R.L. (Partner) C.P.C.E.C.A.B.A. Tº 1 Fº 17 Eduardo A. Loiácono Public Accountant (U.B.A.) C.P.C.E.C.A.B.A. Tº 326 Fº 94 ABELOVICH, POLANO & ASOCIADOS S.R.L. (Partner) C.P.C.E.C.A.B.A. Tº 1 Fº 30 Marcelo Héctor Fuxman Public Accountant (U.B.A.) C.P.C.E.C.A.B.A. Tº 134 Fº 85 66 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Financial Statements as of December 31, 2013 and for the six-month periods ended December 31, 2013 and 2012 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Financial Position as of December 31, 2013 and June 30, 2013 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina Note ASSETS Non-current Assets Investment properties 6 Property, plant and equipment 7 Trading properties 8 Intangible assets 9 Investments in subsidiaries, associates and joint ventures 5 Deferred income tax assets 20 Income tax and minimum presumed income tax credit Trade and other receivables 12 Investments in financial assets 13 93 87 Total Non-current Assets Current Assets Trading properties 8 Inventories 10 Trade and other receivables 12 Investments in financial assets 13 Derivative financial instruments 14 - Cash and cash equivalents 15 Total Current Assets TOTAL ASSETS SHAREHOLDERS’ EQUITY Shared capital Treasury stock - Inflation adjustmentof share capital Share premium Cost of treasury stock ) - Acquisition of additional interest in subsidiaries ) ) Reserve for share-based payments Legal reserve Special reserve Reserve for new developments Cumulative translation adjustment Retained earnings ) TOTAL SHAREHOLDERS’ EQUITY LIABILITIES Non-Current Liabilities Trade and other payables 16 Borrowings 19 Provisions 18 Total Non-Current Liabilities Current Liabilities Trade and other payables 16 Minimum presumed income tax Salaries and social security liabilities 17 Borrowings 19 Provisions 18 Total Current Liabilities TOTAL LIABILITIES TOTAL SHAREHOLDERS’ EQUITY AND LIABILITIES The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. IRSA Inversiones y Representaciones Sociedad Anonima By: /s/Saúl Zang Saúl Zang Vice President I - Acting as President 1 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Income for the six and three-month periods beginning on July 1st and October 1st, 2013 and 2012 and ended December 31, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina. Six months Three months Note Revenues 22 Costs 23 ) Gross profit Gain from disposal of investment properties 6 General and administrative expenses 24 ) Selling expenses 24 ) Other operating results, net 26 ) Profit from operations Share of profit of subsidiaries, associates, and joint ventures 5 Profit from operations before financial results and income tax Finance income 27 Finance cost 27 ) Other financial results 27 ) ) Financial results, net 27 ) (Loss) / Profit before income tax ) ) Income tax 20 (Loss) / Profit for the period ) ) (Loss) / Profit per share for the period: Basic ) ) Diluted ) ) The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. IRSA Inversiones y Representaciones Sociedad Anonima By: /s/Saúl Zang Saúl Zang Vice President I - Acting as President 2 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Comprehensive Income for the six and three-month periods beginning on July 1st and October 1st, 2013 and 2012 and ended December 31, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina. Six months Three months (Loss) / Profit for the period ) ) Other Comprehensive Income: Items that may be reclassified subsequently to profit or loss: Currency translation adjustment of subsidiaries, associates, and joint ventures Other comprehensive income for the period (i) Total comprehensive income for the period ) (i) Components of other comprehensive income have no impact on income tax. The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. IRSA Inversiones y Representaciones Sociedad Anonima By: /s/Saúl Zang Saúl Zang Vice President I - Acting as President 3 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina. Share capital Treasury Stock Inflation adjustment of Share Capital and Treasury Stock (2) Share premium Cost of treasury stock Acquisition of additional interest in subsidiaries Reserve for share-based compensation Legal reserve Special reserve (1) Reserve for new developments Cumulative translation adjustment Retained earnings Total Shareholders’ equity Balance at June 30, 2013 - - ) Loss for the period - ) ) Other comprehensive income for the period - Total comprehensive income for the period - ) Appropriation of retained earnings approved by Shareholders’ meeting held 10.31.13 - ) ) - - Distribution of dividends approved by Shareholders’ meeting held 10.31.13 - ) ) Reserve for share-based compensation - Purchase of Treasury stock ) - - ) - ) Reimbursement of expired dividends - Balance at December 31, 2013 ) ) ) The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements Related to CNV General Resolution No. 609/12.See Note 21. Includes Ps. 871 of inflation adjustment of Treasury Stock. See Note 21. IRSA Inversiones y Representaciones Sociedad Anonima By: /s/Saúl Zang Saúl Zang Vice President I - Acting as President 4 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Changes in Shareholders’ Equity for the six-month periods ended December 31, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina. Share capital Inflation adjustment of share capital Share premium Acquisition of additional interest in subsidiaries Reserve for share-based compensation Legal reserve Reserve for new developments Cumulative translation adjustment Retained earnings Total Shareholders’ equity Balance at July 1st, 2012 ) Profit for the period - Other comprehensive income for the period - Total comprehensive income for the period - Appropriation of retained earnings approved by Shareholders’ meeting held 10.31.12 - ) - Reclassification of the deferred tax liability – Approved by Shareholders’ meeting held 10.31.12 - ) - Distribution of dividends approved by Shareholders’ meeting held 10.31.12 - ) ) Reserve for share-based compensation - Cumulative translation adjustment for interest held before business combination - ) - ) Acquisition of additional interest in subsidiaries - - - ) - ) Reimbursement of expired dividends - Balance at December 31, 2012 ) The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. IRSA Inversiones y Representaciones Sociedad Anonima By: /s/Saúl Zang Saúl Zang Vice President I - Acting as President 5 IRSA Inversiones y Representaciones Sociedad Anónima Unaudited Condensed Interim Separate Statements of Cash Flows for the six-month periods ended December 31, 2013 and 2012 (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for publication in Argentina. Note Operating activities: Cash generated from the operations 15 Minimum presumed income tax paid ) ) Net cash generated by operating activities Investing activities: Capital contributions to subsidiaries, associates and joint ventures 5 ) ) Additions of investment properties 6 ) ) Proceeds from sale of investment properties 6 Proceed from sale of joint ventures - Additions of property, plant and equipment 7 ) ) Additions of intangible assets 9 - ) Additions of investments in financial assets ) - Proceeds from sale of investments in financial assets Interest received from subsidiaries, associates and joint ventures Loans granted to subsidiaries, associates and joint ventures……………. ) ) Loans repayments received from subsidiaries, associates and joint ventures…………… Dividends received Net cash generated by investing activities Financing activities: Bank overdrafts, net Repayments of borrowings - ) Payment of non-convertible notes ) - Dividends paid 21 ) ) Interest paid ) ) Repurchase of treasury stock ) - Payment of borrowings from subsidiaries, associates and joint ventures - ) Proceeds from borrowings from subsidiaries, associates and joint ventures Payment of derivative financial instruments ) - Net cash used in financing activities ) ) Net increase in cash and cash equivalents ) Cash and cash equivalents at the beginning of the year 15 Foreign exchange gain on cash and cash equivalents Cash and cash equivalents at end of period The accompanying notes are an integral part of these Unaudited Condensed Interim Separate Financial Statements. IRSA Inversiones y Representaciones Sociedad Anonima By: /s/Saúl Zang Saúl Zang Vice President I - Acting as President 6 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 1. General information and company’s business IRSA Inversiones y Representaciones Sociedad Anónima (“IRSA” or the “Company”) was founded in 1943, primarily engaged in managing real estate holdings in Argentina since 1991. IRSA is a corporation incorporated and domiciled in Argentina. The registered office is Bolívar 108, 1st Floor, Buenos Aires, Argentina. The Company owns, manages and develops a portfolio of office and other rental properties in Buenos Aires. In addition, IRSA through its subsidiaries, associates and joint ventures manages and develops shopping centers and branded hotels across Argentina, and also office properties in the United States of America. These Unaudited Condensed Interim Separate Financial Statements have been approved for issue by the Board of Directors on February 10, 2014. 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements Basis of preparation The Unaudited Condensed Interim Financial Statements have been prepared in accordance with the Technical Resolution No. 26 of the Argentine Federation of Professional Councils of Economic Science (“FACPCE”, as per its Spanish acronym) and with IAS 34 “Interim Financial Reporting”. Furthermore, some additional issues were included as required by the Business Companies Act and/or regulations of the CNV, including supplementary information provided in the last paragraph of section 1, Chapter III, Title IV of General Ruling 622/13 of the CNV. Such information is included in the Notes to these Unaudited Condensed Interim Separate Financial Statements according to IFRS. These Financial Statements should be read together with the annual separate financial statements of the Company as of June 30, 2013 prepared in accordance with the Technical Resolution No. 26. These Unaudited Condensed Interim Separate Financial Statements are presented in Argentine Pesos. These Unaudited Condensed Interim Separate Financial Statements corresponding to the six and three-month periods ended December 31, 2013 and 2012 have not been audited. The Company’s Management believes they include all necessary adjustments to fairly present the results of each period. The Company’s six and three-month periods ended December 31, 2013 and 2012 results do not necessarily reflect the proportion of the Company’s full-year results. 7 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 2. Basis of preparation of the Unaudited Condensed Interim Separate Financial Statements (Continued) 2.2.Significant accounting policies The principal accounting policies adopted for the preparation of these Unaudited Condensed Interim Financial Statements are consistent with those applied in the preparation of the information under RT 26 as of June 30, 2013, and are based on those IFRS in force as of June 30, 2013 (except for the accounting of investments in subsidiaries, associates and joint ventures, which are accounted for under the equity method as required in RT 26). In addition, the most significant accounting policies are described in the Annual Separate Financial Statements. 2.3.Use of estimates The preparation of financial statements at a certain date requires the Management to make estimates and evaluations affecting the amount of assets and liabilities recorded and contingent assets and liabilities disclosed at such date, as well as income and expenses recorded during the period. Actual results might differ from the estimates and evaluations made at the date of preparation of these financial statements. In the preparation of these Unaudited Condensed Interim Separate Financial Statements, the main significant judgments made by Management in applying the Company’s accounting policies and the major sources of uncertainty were the same that the Company used in the preparation of financial statements as of and for the fiscal year ended June 30, 2013, save for changes in accrued income tax, provision for legal claims, allowance for bad debts and accrued supplementary rental. Comparative Information Balance items as of December 31, 2012 and June 30, 2013 shown in these financial statements for comparative purposes arise from financial statements then ended. Certain reclassifications have been made in order to present figures comparatively with those of this period. 3.Acquisitions and disposals See acquisitions and disposals made by the Company for the six-month period ended December 31, 2013 in Note 3 to the Unaudited Condensed Interim Consolidated Financial Statements. 8 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 4.Financial risk management and fair value estimates Financial risks The Company’s activities are exposed to a variety of financial risks: market risk (including foreign currency risk, interest rate risk and price risk), credit risk, liquidity risk and capital risk. The Unaudited Condensed Interim Financial Statements do not include all the information and disclosures of the risk management, so they should be read together with the annual separate financial statements as of June 30, 2013. There have been no changes in the risk management or risk management policies applied by the Company since the end of the annual fiscal year. Fair value estimates Since June 30, 2013 there have been no significant changes in business or economic circumstances affecting the fair value of the Company's financial assets or liabilities (either measured at fair value or amortized cost) (see Note 3 to the Unaudited Condensed Interim Consolidated Financial Statements), nor any transfers between the different hierarchies used to assess the fair value of the Company's financial instruments. 5. Information about principal subsidiaries, associates and joint ventures The Company conducts its business through several operating and holding subsidiaries, associates and joint ventures. Set out below is the summarized financial information for investments in subsidiaries, associates and joint ventures for the six-month period ended December 31, 2013 and for the year ended June 30, 2013: Subsidiaries, Associates and Joint ventures December 31, 2013 June 30, 2013 Beginning of period / year Capital contribution Disposal of subsidiaries - ) Share of profit, net Translation adjustment Cash dividends (i) ) ) Reimbursement of expired dividends Acquisition of non-controlling interest - ) Reserve for share-based payments End of the period / year (i)During the period ended December 31, 2013, BHSA, Palermo Invest S.A., Inversora Bolivar S.A., APSA, E-Commerce Latina S.A., Manibil S.A., distributed dividends for an amount of Ps. 1.5 million, Ps. 4.8 million, Ps. 3.5 million, Ps. 160.2 million, Ps. 6.2 million and Ps. 0.8 million, respectively. During the year ended June 30, 2013, APSA, Nuevas Fronteras S.A., BHSA and Manibil S.A. distributed dividends for an amount of Ps. 292.9 million, Ps. 5.6 million, Ps. 5.1 million and Ps. 4.8 million, respectively. 9 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 6.Investment properties Changes in Company’s investment properties for the six-month period ended December 31, 2013 and for the year ended June 30, 2013 were as follows: Offices and other rental properties portfolio Undeveloped parcel of lands Total At July 1st, 2012: Costs Accumulated depreciation ) - ) Residual value Year ended June 30, 2013: Additions 5 Disposals ) - ) Depreciation charge (i) ) - ) Residual value at year end At June 30, 2013: Costs Accumulated depreciation ) - ) Residual value Period ended December 31, 2013: Additions - Disposals ) - ) Depreciation charge (i) ) - ) Residual value at period end At December 31, 2013: Costs Accumulated depreciation ) - ) Residual value (i)Depreciation charges of investment properties were included in “Costs” in the Statement of Income(Note 24). The following amounts have been recognized in the statement of income: December 31, 2013 December 31, 2012 Rental and service income Direct operating expenses ) ) Gain from disposal of investment properties 10 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 7.Property, plant and equipment Changes in Company’s property, plant and equipment for the six-month period ended December 31, 2013 and for the year ended June 30, 2013 were as follows: Buildings and facilities Furniture and fixtures Machinery and equipment Vehicles Total At July 1st, 2012: Costs Accumulated depreciation ) Residual value - Year ended June 30, 2013: Additions 62 - Disposals - ) - - ) Depreciation charge (i) - ) Residual value at year end - At June 30, 2013: Costs Accumulated depreciation ) Residual value - Period ended December 31, 2013: Additions 23 2 - Disposals - Depreciation charge (i) - ) Residual value at period end - At December 31, 2013: Costs Accumulated depreciation ) Residual value - (i)Depreciation charges of property, plant and equipment were included in “Costs” and “General and administrative expenses” in Statement of Income (Note 24). 8.Trading properties Changes in Company’s trading properties for the six-month period ended December 31, 2013 and for the year ended June 30, 2013 were as follows: Completed properties Properties under development Under developed sites Total At July 1st, 2012 Disposals (i) ) - - ) At June 30, 2013 Disposals (i) ) - - ) At December 31, 2013 (i)Corresponds to the carrying amount of properties transferred included in "Cost" in the statement of income (Note 24). 11 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 9.Intangible assets Changes in Company’s intangible assets for the six-month period ended December 31, 2013 and for the year ended June 30, 2013 were as follows: Goodwill Computer Software Total At July 1st, 2012: Costs Accumulated depreciation - ) ) Residual value Year ended June 30, 2013: Additions - Amortization charge (i) - ) ) Residual value at year end At June 30, 2013: Costs Accumulated depreciation - ) ) Residual value Period ended December 31, 2013: Additions - - - Amortization charge (i) - ) ) Residual value at period end At December 31, 2013: Costs Accumulated depreciation - ) ) Residual value (i)Amortization charges of intangible assets are included in “General and administrative expenses” in the statement of income (Note 24). 10.Inventories Company’s inventories as of December 31, 2013 and June 30, 2013 were as follows: December 31, 2013 June 30, 2013 Current Materials and other inventories (i) Total inventories (i) The cost of inventories is recorded in “Costs” in the statement of income (Note 24). 12 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Financial instruments by category Determination of fair values See determination of fair value in Note 14 to the Unaudited Condensed Interim Consolidated Financial Statements. The following tables show the financial assets and financial liabilities of the Company that are measured at fair value as of December 31 and June 30, 2013 and their allocation to the fair value hierarchy: December 31, 2013 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities of TGLT 93 - - 93 - Mutual funds - - - Other investments - - Derivative financial instruments: - Interest rate swaps - - Cash and cash equivalents: - Mutual funds 81 - - 81 Total assets - June 30, 2013 Level 1 Level 2 Level 3 Total Assets Financial assets at fair value through profit or loss: - Investment in equity securities of TGLT 84 - - 84 - Mutual funds - - - Bonds - - Cash and cash equivalents: - Mutual funds 67 - - 67 Total assets - - The derivative financial instruments are classified as Level 2 since their fair value is calculated under the discounted cash flow method. The main parameter used in that model is interest rate futures (see Note 14). As of December 31 and June 30, 2013 the Company does not have liabilities measured at fair value. 13 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Trade and other receivables Company’s trade and other receivables, as of December 31, 2013 and June 30, 2013 are as follows: December 31, 2013 June 30, 2013 Non-current Sale, leases and services receivable Total non-current trade receivables Trade receivables of joint ventures Others Total non-current other receivables Related parties (Note 29) Total non-current trade and other receivables Current Sale, leases and services receivable Checks to be deposited 85 Debtors under legal proceedings Less: allowance for trade receivables ) ) Total trade receivables Trade receivables of joint ventures Gross sales tax credit Other tax receivables Prepaid expenses Expenses and services to recover Advance payments Others Less: allowance for other receivables ) ) Total current other receivables Related parties (Note 29) Total current trade and other receivables Total trade and other receivables Movements on the Company’s allowance for trade and other receivables are as follows: December 31, 2013 June 30, 2013 Beginning of period / year Additions of the period / year Unused amounts reversed ) ) End of period / year The creation and release of provision for impaired receivables have been included in “Selling expenses” in the statement of income (Note 24). Amounts charged to the allowance account are generally written off, when there is no expectation of recovering additional cash. 14 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 13.Investments in financial assets Company’s investments in financial assets as of December 31, 2013 and June 30, 2013 are as follows: December 31, 2013 June 30, 2013 Non-current Financial assets at fair value Investment in equity securities in TGLT 93 84 Government bonds - 3 Total non-current investments in financial assets 93 87 Current Financial assets at fair value Mutual funds Government bonds Total current investments in financial assets Total investments in financial assets Derivative financial instruments Company’s derivative financial instruments as of December 31, 2013 and June 30, 2013 are as follows: December 31, 2013 June 30, 2013 Assets Current Interest rate swaps (i) - Total derivative financial instruments - (i)During this six-month period, the Company entered into interest rate swaps with diverse financial institutions. The total amount of underlying assets for these agreements amounts to Ps. 180 million and are due in september, october and december 2014. 15 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Cash flow information The following table shows the amounts of cash and cash equivalents as of December 31, 2013 and June 30, 2013: December 31, 2013 June 30, 2013 Cash at bank and on hand Mutual funds 81 67 Total cash and cash equivalents Following is a detailed description of cash flows generated by the Company’s operations for the six-month periods ended December 31, 2013 and 2012: Note December 31, 2013 December 31, 2012 (Loss) / Profit for the period ) Adjustments for: Income tax expense 20 ) ) Amortization and depreciation 24 Gain from disposal of investment properties 6 ) ) Disposals of unused property, plant and equipment 7 - Share-based payments 25, 28 Changes in fair value of investments in financial assets 27 ) Loss on derivative financial instruments ) - Interest expense, net Provisions Share of profit of subsidiaries, associates and joint ventures ) ) Unrealized foreign exchange loss, net Increase in inventories ) (6 ) Decrease in trading properties Decrease in trade and other receivables Decrease in trade and other payables ) ) Decrease in salaries and social security liabilities ) ) Decrease in provisions ) - Net cash generated by operating activities Additional information December 31, 2013 December 31, 2012 Increase in investments in financial assets through an increase in borrowings - Dividends receivable - Borrowing capitalization to subsidiaries, associates and joint ventures - Acquisition of non-controlling interest - Reimbursement of expired dividends 5 Dividends payable Reserve for share-based payments 5 Cumulative translation adjustment Decrease in borrowings through a decrease in equity investments in subsidiaries, associates and joint ventures - Increase in borrowings through a decrease in dividends payable - Increase in trade and other receivables through a decrease in investments in financial assets - Increase in trade and other receivables through a decrease in borrowings - 16 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 16.Trade and other payables Company’s trade and other payables as of December 31, 2013 and June 30, 2013 are as follows: December 31, 2013 June 30, 2013 Non-current Sales, rent and services payments received in advance Guarantee deposits Total non-current trade payables Others Total non-current other payables Related parties (Note 29) 19 17 Total non-current trade and other payables Current Trade payables Provisions for accrued invoices Sales, rent and services payments received in advance Guarantee deposits Total current trade payables VAT payables Dividends payable to non-controlling shareholders - Other tax payables Others Total current other payables Related parties (Note 29) Total current trade and other payables Total trade and other payables 17 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 17.Salaries and social security liabilities Company’s Salaries and social security liabilities as of December 31, 2013 and June 30, 2013 are as follows: December 31, 2013 June 30, 2013 Current Provision for vacation and bonuses Social security payable Salaries payable 18 18 Total salaries and social security liabilities 18.Provisions The table below shows the movements in Company's provisions: Labor, legal and other claims At June 30, 2013 Additions, net Used during the period ) At December 31, 2013 The breakdown of total current and non-current provisions is as follows: December 31, 2013 June 30, 2013 Non-current Current 18 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 19.Borrowings Company’s borrowings as of December 31, 2013 and June 30, 2013 were as follows: Book value Secured/ unsecured Currency Fixed/ floating Effective interest rate % Principal nominal value December 31, 2013 June 30, 2013 Non-current IRSA NCN due 2017 (Note 29) Unsecured US$ Fixed % IRSA NCN due 2020 Unsecured US$ Fixed % Related parties (Note 29) Unsecured Ps. Floating Badlar Related parties (Note 29) Unsecured US$ Floating Libor 3m+200 Related parties (Note 29) Unsecured US$ Fixed % Finance lease obligations Secured US$ Fixed % 18 Total non-current borrowings Current IRSA NCN due 2013 Unsecured Ps. Floating Badlar +2.49% - IRSA NCN due 2014 Unsecured US$ Fixed % IRSA NCN due 2017 (Note 29) Unsecured US$ Fixed % IRSA NCN due 2020 Unsecured US$ Fixed % Bank overdrafts Unsecured Ps. Floating - - Finance lease obligations Secured US$ Fixed % Related parties (Note 29) Unsecured Ps. Floating Badlar - 8 Related parties (Note 29) Unsecured US$ Fixed % Related parties (Note 29) Secured US$ Fixed % - Related parties (Note 29) Unsecured US$ Floating Libor 3m+200 Related parties (Note 29) Unsecured US$ Fixed % - Related parties (Note 29) Unsecured Ps. Floating Badlar Total Current borrowings Total borrowings NCN: Non-convertible Notes 19 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 20.Current and deferred income tax The details of the provision for the Company’s income tax are as follows: December 31, 2013 December 31, 2012 Deferred income tax Income tax The gross movement on the deferred income tax account is as follows: December 31, 2013 June 30, 2013 Beginning of period / year ) Income tax gain End of period / year Below is a reconciliation between income tax expense and the amount that would arise using the income tax rate applicable to Profit Before Income Tax for the six-month periods ended December 31, 2013 and 2012: December 31, 2013 December 31, 2012 Net income at tax rate ) Permanent differences: Share of loss from subsidiaries, associates and joint ventures ) ) Non-deductible items 64 Others ) Income tax expense ) ) 20 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 21.Shareholders' Equity Dividends approved for distribution among shareholders for the year ended June 30, 2013 amounted to Ps. 250 million, which were approved at the Annual General Shareholders’ Meeting on October 31, 2013. Dividends paid during the period ended December 31, 2013, amounted to Ps. 19.8 million. See Note 25 to the Unaudited Condensed Interim Consolidated Financial Statements. 22.Revenues December 31, 2013 December 31, 2012 Rental and scheduled rent increases Expenses Property management fee Others Total rental and service income Sale of trading properties Total other revenue Total revenues Costs December 31, 2013 December 31, 2012 Leases and services costs Cost of sales and development Total cost of property operations Total costs Expenses by nature The Company disclosed expenses in the statements of income by function as part of the line items “Costs”, “General and administrative expenses” and “Selling expenses”. The following tables provide the additional required disclosure of expenses by nature and their relationship to the function within the Company. 21 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 24.Expenses by nature (Continued) For the period ended December 31, 2013: Costs Cost of rental and services Cost of sale and development General and administrative expenses Selling expenses Total Leases and service charges - Depreciation and amortization 2 55 Allowances for trade and other receivables - - - Salaries, social security costs and other personnel expenses 77 Directors’ fees - - - Fees and payments for services 28 Maintenance, security, cleaning, repairsand others 26 Taxes, rates and contributions 57 Advertising and other selling expenses - - - Cost of sale of trading properties - - - Others 23 Total expenses by nature 22 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 24.Expenses by nature (Continued) For the period ended December 31, 2012: Costs Cost of rental and services Cost of sale and development General and administrative expenses Selling expenses Total Leases and service charges - Depreciation and amortization 1 20 Allowances for trade and other receivables - - - Salaries, social security costs and other personnel expenses 59 Directors’ fees - - - Fees and payments for services 40 Maintenance, security, cleaning, repairsand others 29 67 Taxes, rates and contributions Advertising and other selling expenses - - - Cost of sale of trading properties - - - Others 10 Total expenses by nature 23 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Employee costs December 31, 2013 December 31, 2012 Salaries and social security costs Share-based compensation Pension costs – defined contribution plan 29 Other expenses and benefits Total employee costs 26.Other operating results, net December 31, 2013 December 31, 2012 Personal assets tax ) ) Donations ) ) Lawsuits and other contingencies (1) ) ) Others ) Total other operating results, net ) ) Includes judicial costs and expenses 27.Financial results, net December 31, 2013 December 31, 2012 Finance income: - Interest income - Foreign exchange gains Total finance income Finance costs: - Interest expense ) ) - Foreign exchange losses ) ) - Other finance costs ) ) Total finance costs ) ) Other financial results: - Fair value (loss) / gain of investments in financial assets ) - Gain on derivative financial instruments - Total other financial results ) Total financial results, net ) ) 28.Share-based payments For more details on share-based payments, see Note 32 to the Unaudited Condensed Interim Consolidated Financial Statements. 24 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 29.Related party transactions The following is a summary of the balances with related parties as of December 31, 2013: Related party Description of Transaction Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Parent Company CRESUD S.A.C.I.F. y A. Sale of good and/or services - Borrowings - ) Corporate services - - - ) - - Non-Convertible Notes - ) ) Reimbursement of expenses - Share-based payments - Total Parent Company - - ) ) ) Subsidiaries E - Commerce Latina S.A. Reimbursement of expenses - 25 - Management fees - 4 - Borrowings - ) - Alto Palermo S.A. Reimbursement of expenses - Non-Convertible Notes - ) ) Share-based payments - - - ) - - Borrowings - ) Solares de Santa Maria S.A. Reimbursement of expenses - Borrowings 6 - Palermo Invest S.A. Reimbursement of expenses - 36 - Borrowings - ) - Unicity S.A. Reimbursement of expenses - 13 - Contributions to be paid in - 44 - Ritelco S.A. Borrowings - ) ) 25 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 29.Related party transactions (Continued) Related party Description of transaction Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables Current Borrowings non-current Borrowings current Subsidiaries Inversora Bolivar S.A. Reimbursement of expenses - 46 - Borrowings - ) - Hoteles Argentinos S.A. Hotel services - 84 ) - - Tyrus S.A. Borrowings - Llao Llao Resorts S.A. Hotel services - - ) - - Management fees - Guarantee deposits - - ) - - - Nuevas Fronteras S.A. Reimbursement of expenses - 2 - ) - - Management fees - Borrowings - ) ) Efanur S.A. Borrowings - Total Subsidiaries ) Subsidiaries CRESUD Futuros y Opciones.com S.A. Reimbursement of expenses - - - ) - - Sociedad Anónima Carnes Pampeanas S.A. Reimbursement of expenses - - - (9 ) - - Cactus S.A. Reimbursement of expenses - - - (7 ) - - Total Subsidiaries CRESUD - - - ) - - 26 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 29.Related party transactions (Continued) Related party Description of transaction Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables Current Borrowings non-current Borrowings current Subsidiaries APSA Arcos del Gourmet S.A. Reimbursement of expenses - 28 - Emprendimientos Recoleta S.A. Reimbursement of expenses - - - (8 ) - - Non-Convertible Notes - ) ) Fibesa S.A. Reimbursement of expenses - Leases and/or rights of use - Share-based payments - 61 - Panamerican Mall S.A. Reimbursement of expenses - 87 - Non-Convertible Notes - ) ) Conil S.A. Reimbursement of expenses - 81 - Shopping Neuquén S.A. Reimbursement of expenses - 4 - Total Subsidiaries APSA - - (8 ) ) ) Subsidiaries TYRUS Irsa International LLC Reimbursement of expenses - - ) - - Real EstateInvestment Group LP Reimbursement of expenses - 44 - ) - - Real Estate Investment Group V LP Reimbursement of expenses - 15 - Real Estate Strategies LP Reimbursement of expenses - New Lipstick LLC Reimbursement of expenses - Imadison LLC Reimbursement of expenses - Total Subsidiaries TYRUS - - ) - - Associates Banco de Crédito y Securitización S.A. Reimbursement of expenses - 35 - Leases and/or rights of use - Banco Hipotecario S.A. Reimbursement of expenses - - - ) - - Total Associates - - ) - - 27 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 29.Related party transactions (Continued) Related party Description of transaction Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables Current Borrowings non-current Borrowings current Joint Ventures Cyrsa S.A. Reimbursement of expenses - 2 - Borrowings - ) - Baicom Networks S.A. Reimbursement of expenses - 15 - Puerto Retiro S.A. Reimbursement of expenses - Total Joint Ventures - - - ) - Joint Ventures APSA Nuevo Puerto Santa Fé S.A. Reimbursement of expenses - 2 - Quality Invest S.A. Reimbursement of expenses - 34 - Management fees - - - ) - - Total Joint Ventures APSA - 36 - ) - - Other related parties Consultores Asset Management S.A. Reimbursement of expenses - - ) - - Austral Gold S.A. Reimbursement of expenses - 2 - (3 ) - - Dolphin Fund Ltd. Reimbursement of expenses - Estudio Zang, Bergel & Viñes Advances - 4 - Legal services - - - ) - - Museo de los Niños Leases and/or rights of use - - - (3 ) - - Fundación IRSA Reimbursement of expenses - 41 - Total Other related parties - - ) - - Directors and Senior Management Directors Reimbursement of expenses - Fees - - - ) - - Guarantee deposits - - (8 ) - - - Total Directors and Senior Management - (8 ) ) - - Total ) 28 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 29.Related party transactions (Continued) The following is a summary of the balances with related parties as of June 30, 2013: Related party Description of transaction Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables Current Borrowings non-current Borrowings current Parent Company CRESUD S.A.C.I.F. y A. Sale of good and/or services - Corporate services - - - ) - - Reimbursement of expenses - Share-based payments - Total Parent Company - - ) - - Subsidiaries E - Commerce Latina S.A. Reimbursement of expenses - 17 - Management fees - 1 - Borrowings - ) - Alto Palermo S.A. (APSA) Reimbursement of expenses - Leases and/or rights of use - - - ) - - Corporate services - Share-based payments - - - ) - - Borrowings - ) Solares de Santa Maria S.A. Reimbursement of expenses - Borrowings 5 - Palermo Invest S.A. Reimbursement of expenses - 19 - Borrowings - 86 - - ) (8 ) Unicity S.A. Reimbursement of expenses - 7 - Ritelco S.A. Reimbursement of expenses - 10 - ) - - Borrowings - ) ) 29 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Subsidiaries Inversora Bolivar S.A. Reimbursement of expenses - 27 - Borrowings - - - ) - Hoteles Argentinos S.A. Hotel services - 53 - ) - - Tyrus S.A. Reimbursement of expenses - Borrowings - Llao Llao Resorts S.A. Hotel services - Management fees - Guarantee deposits - - (9 ) - - - Nuevas Fronteras S.A. Reimbursement of expenses - 1 - Management fees - - (8 ) - - Borrowings - ) ) Efanur S.A. Reimbursement of expenses - 75 - Borrowings - Total Subsidiaries (9 ) Subsidiaries CRESUD Futuros y Opciones.com S.A. Reimbursement of expenses - - - (2 ) - - Alafox S.A. Reimbursement of expenses - 46 - Codalis S.A. Reimbursement of expenses - 44 - Helmir S.A. Reimbursement of expenses - 1 - Doneldon S.A. Reimbursement of expenses - 36 - Sedelor S.A. Reimbursement of expenses - 35 - Total Subsidiaries CRESUD - - (2 ) - - 30 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Subsidiaries APSA Arcos del Gourmet S.A. Reimbursement of expenses - 13 - Emprendimientos Recoleta S.A. Reimbursement of expenses - - - (1 ) - - Non-Convertible Notes - ) ) Fibesa S.A. Reimbursement of expenses - Share-based payments - 63 - Panamerican Mall S.A. Reimbursement of expenses - 78 - Non-Convertible Notes - ) ) Shopping Neuquén S.A. Reimbursement of expenses - 1 - Torodur S.A. Reimbursement of expenses - Total Subsidiaries APSA - - (1 ) ) ) Subsidiaries TYRUS - Irsa International LLC Reimbursement of expenses - - ) - - Real EstateInvestment Group LP Reimbursement of expenses - 38 - ) - - Real Estate Investment Group. V LP Reimbursement of expenses - 12 - Irsa Development LP Reimbursement of expenses - 2 - Real Estate Strategies LP Reimbursement of expenses - New Lipstick LLC Reimbursement of expenses - Imadison LLC Reimbursement of expenses - Jiwin S.A. Reimbursement of expenses - 3 - Zetol S.A. Reimbursement of expenses - Total Subsidiaries TYRUS - - ) - - Associates Manibil S.A. Reimbursement of expenses - - - ) - - Banco Hipotecario S.A. Reimbursement of expenses - - - ) - - Total Associates - - - ) - - Associates APSA Tarshop S.A. Reimbursement of expenses - 8 - Total Associates APSA - 8 - 31 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Description of transaction Trade and other receivables non-current Trade and other receivables current Trade and other payables non-current Trade and other payables current Borrowings non-current Borrowings current Joint Ventures Cyrsa S.A. Reimbursement of expenses - - ) - - Borrowings - - - ) Baicom Networks S.A. Reimbursement of expenses - 16 (2 ) - Puerto Retiro S.A. Reimbursement of expenses - Total Joint Ventures - - ) ) - Joint Ventures APSA Nuevo Puerto Santa Fé S.A. Reimbursement of expenses - 3 - - - Quality Invest S.A. Reimbursement of expenses - 26 - - - Management fees - - ) - - Total Joint Ventures APSA - 29 - ) - - Other related parties Consultores Asset Management S.A. Reimbursement of expenses - ) - - Dolphin Fund Ltd. Reimbursement of expenses - Estudio Zang, Bergel & Viñes Advances - 11 - - - Legal services - 12 ) - - Museo de los Niños Leases and/or rights of use - 26 (3 ) - - Fundación IRSA Reimbursement of expenses - 38 (1 ) - - Total Other related parties - ) - - Directors and Senior Management Directors Fees - Guarantee deposits - - (8 ) - - - Total Directors and Senior Management - (8 ) - - - Total ) 32 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 29.Related party transactions (Continued) The following is a summary of the transactions with related parties for the six-month period ended December 31, 2013: Related party Leases and/or rights of use Management fees Corporate services Legal services Financial operations Fees and Salaries Parent Company Cresud S.A.C.I.F. y A - ) - ) - Total Parent Company - ) - ) - Subsidiaries Alto Palermo S.A. (APSA) - - - ) - E-Commerce Latina S.A. - 2 - - ) - Inversora Bolivar S.A. - ) - Llao Llao Resorts S.A. 67 - Ritelco S.A. - ) - Nuevas Fronteras S.A. - - - ) - Hoteles Argentinos S.A. - ) - Efanur S.A. - Tyrus S.A. - Palermo Invest S.A. - ) - Total Subsidiaries - - - Subsidiaries APSA Fibesa S.A. - Panamerican Mall S.A. - ) - Emprendimientos Recoleta S.A. - ) - Total Subsidiaries APSA - - - ) - 33 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Leases and/or rights of use Management fees Corporate services Legal services Financial operations Fees and Salaries Associates - Banco de Crédito y Securitización S.A. - Total Associates - Associates APSA Tarshop S.A. - Total Associates APSA - Joint Ventures Canteras Natal Crespo S.A. - 24 - Cyrsa S.A. - ) - Total Joint Ventures - 24 - - ) - Other related parties Estudio Zang, Bergel & Viñes - - - ) - - Isaac Elsztain e Hijos S.C.A. ) - Hamonet S.A. ) - Total Other related parties ) - - ) - - Directors and Senior Management Directors - ) Total Directors and Senior Management - ) Total ) ) ) 34 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) The following is a summary of the transactions with related parties for the six-month period ended December 31, 2012: Related party Commissions Leases and/or rights of use Management fees Corporate services Legal services Financial operations Donations Fees and Salaries Parent Company Cresud S.A.C.I.F. y A - ) 43 - - - Total Parent Company - ) 43 - - - Subsidiaries Alto Palermo S.A. (APSA) - E-Commerce Latina S.A. - - 3 - - ) - - Inversora Bolivar S.A. - ) - - Ritelco S.A. - ) Llao Llao Resorts S.A. - 60 - - - 83 - - Nuevas Fronteras S.A. - ) - - Efanur S.A. - Tyrus S.A. - 87 - - Palermo Invest S.A. - ) - - Total Subsidiaries - Subsidiaries APSA Fibesa S.A. - 35 - Panamerican Mall S.A. - ) - - Emprendimientos Recoleta S.A. - ) - - Total Subsidiaries APSA - 35 - - ) - - 35 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Related party transactions (Continued) Related party Commissions Leases and/or rights of use Management fees Corporate services Legal services Financial operations Donations Fees and Salaries Associates APSA Tarshop S.A. - Total Associates APSA - Joint Ventures Canteras Natal Crespo S.A. - - 48 - - 5 - - Cyrsa S.A. - ) - - Total Joint Ventures - - 48 - - ) - - Other related parties Estudio Zang, Bergel & Viñes - ) - - - Isaac Elsztain e Hijos S.C.A. - Hamonet S.A. - Consultores Assets Management S.A. - 80 - Total Other related parties - 80 - - ) - - - Directors and Senior Management Directors - - ) - Total Directors and Senior Management - - ) - Total ) ) - - 36 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina 30.Negative working capital At the end of the period, the Company had negative working capital. This situation is presently being considered by the Board of Directors and by Management. 31.Special reserve Pursuant to CNV General Ruling No. 609/12, the Company set up a special reserve reflecting the positive difference between the balance at the beginning of retained earnings disclosed in the first financial statements prepared according to IFRS and the balance at closing of retained earnings disclosed in the last financial statements prepared in accordance with previously effective accounting standards. This reserve may not be used to make distributions in kind or in cash, and may only be reversed to be capitalized, or otherwise to absorb potential negative balances in Retained Earnings. CNV General Resolution No. 622 As required by Section 1°, Chapter III, Title IV of CNV General Resolution No. 622, below there is a detail of the notes to the Unaudited Condensed Interim Separate Financial Statements that disclosure the information required by the Resolution in Exhibits. Exhibit A - Property, plant and equipment Note 6 Investment properties and Note 7 Property, plant and equipment Exhibit B- Intangible assets Note 9 Intangible assets Exhibit C - Equity investments Note 33 Equity investments Exhibit D- Other investments Note 11 Financial instruments by category Exhibit E- Provisions Note 12 Trade and other receivables and Note 18 Provisions Exhibit F- Cost of sales and services provided Note 8 Trading properties and Note 24 Expenses by nature Exhibit G- Foreign currency assets and liabilities Note 34 Foreign currency assets and liabilities 37 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity investments Issuer's information Last financial statements issued Issuer and type of securities Class / Items Amount Value recorded as of 12.31.13 Value recorded as of 06.30.13 Market value as of 12.31.13 Main activity Registered office Date Common stock (nominal value) Profit (loss) for the period Shareholders' Equity Interest in common stock Alto Palermo S.A. (APSA) Common shares 1 vote Real estate Argentina % Higher value Intergroup transactions ) ) Banco Hipotecario S.A. (1) Common shares 1 vote Financing Argentina % Higher value 2 4 Banco de Crédito & Securitización S.A. (1) Common shares 1 vote Not publicly traded Financing Argentina % Cyrsa S.A. Common shares 1 vote Not publicly traded Real estate Argentina % E-Commerce Latina S.A. Common shares 1 vote Not publicly traded Investment Argentina % Irrevocable contributions Goodwill ) ) 38 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity investments (Continued) Issuer's information Last financial statements issued Class / Items Amount Value recorded Value recorded Market value Main activity Registered office Date Common stock (nominal value) Profit (loss) for the period Shareholders' Equity Interest in common stock Common shares 1 vote ) Not publicly traded Investment Uruguay ) ) % Irrevocable contributions - Common shares 1 vote Not publicly traded Hotel Argentina ) % Higher value Common shares 1 vote Not publicly traded Investment Argentina % Irrevocable contributions Higher value Common shares 1 vote Not publicly traded Hotel Argentina ) % Irrevocable contributions - Higher value Common shares 1 vote Not publicly traded Real estate Argentina % Irrevocable contributions - Goodwill 10 10 Common shares 1 vote Not publicly traded Hotel Argentina % Lower value ) ) 39 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity investments (Continued) Issuer's information Last financial statements issued Issuer and type of securities Class / Items Amount Value recorded as of 12.31.13 Value recorded as of 06.30.13 Market value as of 12.31.13 Main activity Registered office Date Common stock (nominal value) Profit (loss) for the period Shareholders' Equity Interest in common stock Palermo Invest S.A. Common shares 1 vote Not publicly traded Investment Argentina % Irrevocable contributions 10 Higher value Intergroup transactions ) ) Ritelco S.A. Common shares 1 vote Not publicly traded Investment Uruguay % Irrevocable contributions 24 25 Intergroup transactions ) ) Solares de Santa María S.A. Common shares 1 vote Not publicly traded Real estate Argentina % Intergroup transactions ) ) Irrevocable contributions Tyrus S.A. Common shares 1 vote Not publicly traded Investment Uruguay % Irrevocable contributions - 40 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Equity investments (Continued) Issuer's information Last financial statements issued Issuer and type of securities Class / Items Amount Value recorded as of 12.31.13 Value recorded as of 06.30.13 Market value as of 12.31.13 Main activity Registered office Date Common stock (nominal value) Profit (loss) for the period Shareholders' Equity Interest in common stock Unicity S.A. Common shares 1 vote Not publicly traded Investment Argentina ) % Irrevocable contributions 93 Total investments in subsidiaries, associates and joint ventures as of 12.31.13 Total investments in subsidiaries, associates and joint ventures as of 06.30.13 (1)The amounts correspond to financial statements of Banco Hipotecario S.A. and Banco de Crédito & Securitización S.A. prepared in accordance with the Central Bank of the Argentine Republic (“BCRA”) standards. For the purpose of the valuation of the investment in the Company, adjustments necessary to adequate the financial statements to the professional accounting standards have been considered. 41 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Foreign currency assets and liabilities Book amounts of foreign currency assets and liabilities are as follows: Items Amount of foreign currency (1) Prevailing exchange rate (2) Totals as of 12.31.13 Amount of foreign currency (1) Prevailing exchange rate (2) Total as of Assets Trade and other receivables US Dollar Swiss Francs 55 69 Euros 1 7 2 15 Total trade and other receivables, net Investments in financial assets US Dollar Total investments in financial assets Derivative financial instruments US Dollar - Total derivative financial instruments - - Cash and cash equivalents US Dollar Euros 85 85 Reais 1 2 - - - Swiss Francs - 1 - - - Pounds 1 9 1 8 Total cash and cash equivalents Total assets as of 12.31.13 Total assets as of 06.30.13 Liabilities Trade and other liabilities US Dollar Euros - 3 - - - Total trade and other payables Borrowings US Dollar Total borrowings Total liabilities as of 12.31.13 Total liabilities as of 06.30.13 (1)Considering foreign currencies those that differ from Company’s functional currency at each period/year-end. (2)Exchange rate as of December 31 and June 30, 2013 according to Banco Nación Argentina records. 42 IRSA Inversiones y Representaciones Sociedad Anónima Notes to the Unaudited Condensed Interim Separate Financial Statements (Continued) (All amounts in thousands of Argentine Pesos, except shares and per share data and as otherwise indicated) Free translation from the original prepared in Spanish for the publication in Argentina Subsequent Events Following the end of the period, the Argentine Peso devalued against the US$ and other currencies by around 20%, which had a negative impact on the financial position and results of operations of the Company due mainly to the currency exposure of our net assets and liabilities in foreign currency as detailed in note 34 and net investments in subsidiaries, associates and joint ventures made in a functional currency other than the Argentine Peso. According to the Company’s estimates, this leads to a pre-tax loss of Ps. 210.8 million, a gain under Other Comprehensive Income in the amount of Ps. 49.4 million and a reduction in Shareholders’ Equity by Ps. 161.4 million, all based on the Company’s position in foreign currency as of December 31, 2013, which has not been recognized in these financial statements. The main assets of the Company— including offices and other income-generating real property, land reserves and property for sale—are valued for accounting purposes at historic cost, and thus the Company will not recognize any gain/loss as a result of such devaluation. See subsequent events in Note 39 to Unaudited Condensed Interim Consolidated Financial Statements. 43 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of the National Securities Commission Regulations Unaudited Statement of Financial Position as of December 31, 2013 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina 1.Specific and significant systems that imply contingent lapsing or rebirth of benefits envisaged by such provisions. None. 2.Significant changes in the Company´s activities or other similar circumstances that occurred during the fiscal years included in the financial statements, which affect their comparison with financial statements filed in previous fiscal years, or that could affect those to be filed in future fiscal years. See Note 2.1. 3.Breakdown of accounts receivables and liabilities by maturity date. Falling due (Point 3.a.) Without term (Point 3.b) Without term (Point 3.b) To be due (Point 3.c.) Items Current Non-current Up to 3 months From 3 to 6 months From 6 to 9 months From 9 to 12 months From 1 to 2 years From 2 to 3 years From 3 to 4 years From 4 years on Total Accounts receivable Trade and other receivables - Total - Liabilities Trade and other payables - - - Borrowings - - - ) ) Salaries and social security liabilities - Provisions - Total - ) 44 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of the National Securities Commission Regulations Unaudited Statement of Financial Position as of December 31, 2013 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina 4.a.Breakdown of accounts receivable and liabilities by currency and maturity. Current Non-current Totals Items Local Currency Foreign Currency Total Local Currency Foreign Currency Total Local Currency Foreign Currency Total Accounts receivable Trade and other receivables Total Liabilities Trade and other payables Borrowings Salaries and social security liabilities - Provisions - - - Total 4.b. Breakdown of accounts receivable and liabilities by adjustment clause. As of December 31, 2013 there are not receivable and liabilities subject to adjustment clause. 45 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of the National Securities Commission Regulations Unaudited Statement of Financial Position as of December 31, 2013 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina 4.c.Breakdown of accounts receivable and liabilities by interest clause. Current Non current Total Accruing interes Non-accruing Accruing interest Non- accruing Accruing interest Non- accruing Fixed Rate Floating Rate interes Total Fixed Rate Floating Rate nterest Total Fixed Rate FloatingRate interest Accounts receivable Trade and other receivables - 6 6 Total - 6 6 Liabilities Trade and other payables - Borrowings ) Salaries and social security liabilities - Provisions - Total 46 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of the National Securities Commission Regulations Unaudited Statement of Financial Position as of December 31, 2013 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina 5.Related parties. a. Interest in related parties: Name of the entity % of ownership interest held by the Company Direct Controlling interest of IRSA: APSA % E-Commerce Latina S.A. % Efanur S.A. % Hoteles Argentinos S.A. % Inversora Bolívar S.A. % Llao Llao Resorts S.A. % Nuevas Fronteras S.A. % Palermo Invest S.A. % Ritelco S.A. % Solares de Santa María S.A. % Tyrus S.A. % Unicity S.A. % b. Related parties debit/credit balances. See Note 29 to the Unaudited Condensed Interim Separate Financial Statements. 6. Loans to directors. See Note 29 to the Unaudited Condensed Interim Separate Financial Statements. 7. Inventories. In view of the nature of the inventories, no physical inventories are performed and there are no slow turnover assets. 8. Current values. See Notes 6, 7, 8 and 10 to the Condensed Interim Separate Financial Statements. 9. Appraisal revaluation of property, plant and equipment. None. 47 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of the National Securities Commission Regulations Unaudited Statement of Financial Position as of December 31, 2013 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina Obsolete unused property, plant and equipment. None. Equity interest in other companies in excess of that permitted by section 31 of law N° 19,550. None. Recovery values See Notes 6, 7, 8 and 10 to the Condensed Interim Separate Financial Statements. Insurances Insured Assets Real Estate Insured amounts (1) Accounting values Risk covered EDIFICIO REPÚBLICA All operational risk with additional coverage and minor risks BOUCHARD 551 All operational risk with additional coverage and minor risks MORENO 877 All operational risk with additional coverage and minor risks BOUCHARD 710 All operational risk with additional coverage and minor risks MAIPU 1300 All operational risk with additional coverage and minor risks SUIPACHA 652 All operational risk with additional coverage and minor risks AVDA. DE MAYO 595 All operational risk with additional coverage and minor risks LIBERTADOR 498 All operational risk with additional coverage and minor risks DIQUE IV All operational risk with additional coverage and minor risks RIVADAVIA 2768 All operational risk with additional coverage and minor risks MADERO 1020 All operational risk with additional coverage and minor risks CONSTITUCIÓN 1159 All operational risk with additional coverage and minor risks SUBTOTAL SINGLE POLICY - Third party liability The insured amounts are in thousands of U.S.dollars. In our opinion, the above-described insurance policies cover current risks adequately. 48 IRSA Inversiones y Representaciones Sociedad Anónima Information required by Section 68 of the Buenos Aires Stock Exchange Regulations and Section 12, Chapter III, Title IV of the National Securities Commission Regulations Unaudited Statement of Financial Position as of December 31, 2013 Stated in thousands of pesos Free translation from the original prepared in Spanish for publication in Argentina Allowances and provisions that, taken individually or as a whole, exceed 2% of the shareholder´s equity. None. Contingent situations at the date of the financial statements which probabilities are not remote and the effects on the Company´s financial position have not been recognized. Not applicable. Status of the proceedings leading to the capitalization of irrevocable contributions towards future subscriptions. Not applicable. Unpaid accumulated dividends on preferred shares. None. Restrictions on distributions of profits. According to the Argentine laws, 5% of the profit of the year is separated to constitute legal reserves until they reach legal capped amounts (20% of total capital). These legal reserves are not available for dividend distribution. In addition, according to CNV General Resolution No. 609/12, a special reserve was constituted which could not be released to make distributions in cash or in kind. See Note 25 to the Condensed Interim Consolidated Financial Statements. IRSA NCN due 2017 and IRSA NCN due 2020 both contain certain customary covenants and restrictions, including amount others, limitations for the incurrence of additional indebtedness, restricted payments, disposal of assets, and entering into certain transactions with related companies. Restricted Payments include restrictions on the payment of dividends. Autonomous City of Buenos Aires, February 10, 2014. 49 Free translation from the original prepared in Spanish for publication in Argentina Limited Review Report To the Shareholders, President and Board of Directors of IRSA Inversiones y Representaciones Sociedad Anónima Legal address: Bolívar 108 - 1° floor Autonomous City of Buenos Aires C.U.I.T.: 30-52532274-9 1. We have reviewed the accompanying unaudited condensed interim separate statement of financial position of IRSA Inversiones y Representaciones Sociedad Anónima as of December31,2013, and the related unaudited condensed interim separate statements of income and comprehensive income for the six and three-month periods ended December 31, 2013, and the unaudited condensed interim separate statements of changes of shareholders’ equity and cash flows for the six-month period then ended and selected explanatory notes. The balances and other information corresponding to the fiscal year ended June30,2013 and the interim periods within that fiscal year are an integral part of these financial statements and, therefore, they should be considered in relation to these financial statements. 2. The Board of Directors of the Company is responsible for the preparation and presentation of these unaudited condensed interim separate financial statements in accordance with professional accounting standards of Technical Resolution No. 26 of the Argentine Federation of Professional Councils in Economic Sciences added by the National Securities Commission to its regulations. Those standards differ from the International Financial Reporting Standards and, especially, from the International Accounting Standard No 34 "Interim Financial Reporting" (IAS34) approved by the International Accounting Standard Board and used for the preparation of the unaudited condensed interim consolidated financial statements of IRSA Inversiones y Representaciones Sociedad Anónima. Our responsibility is to express a conclusion based on the review that we have performed with the scope detailed in paragraph 3. 3. We conducted our review in accordance with Technical Resolution No. 7 issued by the Argentine Federation of Professional Councils in Economic Sciences for a review of interim financial statements. A review of interim financial statements consists principally of applying analytical procedures and making inquiries of persons responsible for financial and accounting matters. It is substantially less in scope than an audit, the objective of which is to express an opinion regarding the financial statements taken as a whole. Accordingly, we do not express such an opinion. 50 Free translation from the original prepared in Spanish for publication in Argentina Limited Review Report (Continued) 4. Nothing came to our attention as a result of our review that caused us to believe that these unaudited condensed interim separate financial statements have not been prepared in all material respects in accordance with Technical Resolution No. 26 of the Argentine Federation of Professional Councils in Economic Sciences for separate financial statements of a parent company. 5. In accordance with current regulations, we hereby inform that: a) the unaudited condensed interim separate financial statements of IRSA Inversiones y Representaciones Sociedad Anónima are recorded in the "Inventory and Balance Sheet Book" and comply, as regards those matters that are within our competence, with the provisions set forth in the Commercial Companies Law and the corresponding resolutions of the National Securities Commission; b) the unaudited condensed interim separate financial statements of IRSA Inversiones y Representaciones Sociedad Anónima arise from accounting records carried in all formal respects in accordance with applicable legal requirements; c) we have read the additional information to the unaudited condensed interim separate financial statements required by Article 68 of the Buenos Aires Stock Exchange Regulations and article 12, Chapter III, Title IV of the National Securities Commission, on which, as regards those matters that are within our competence, we have no observations to make; d) at December 31, 2013, the debt of IRSA Inversiones y Representaciones Sociedad Anónima owed in favor of the Argentine Integrated Pension System which arises from accounting records and submissions amounted to Ps.494,752 which was not callable at that date. Autonomous City of Buenos Aires, February 10, 2014. PRICE WATERHOUSE & Co. S.R.L. (Partner) C.P.C.E.C.A.B.A. Tº 1 Fº 17 Eduardo A. Loiácono Public Accountant (U.B.A.) C.P.C.E.C.A.B.A. Tº 326 Fº 94 ABELOVICH, POLANO & ASOCIADOS S.R.L. (Partner) C.P.C.E.C.A.B.A. Tº 1 Fº 30 Marcelo Héctor Fuxman Public Accountant (U.B.A.) C.P.C.E.C.A.B.A. Tº 134 Fº 85 51 IRSA Inversiones y Representaciones Sociedad Anónima Summary as of December 31, 2013 I. Brief comment on the Company’s activities during the period, including references to significant events occurred after the end of the period. Buenos Aires, February 10, 2014 - IRSA Inversiones y Representaciones Sociedad Anónima (NYSE: IRS) (BASE: IRSA), Argentina’s leading real estate company, announces today the results of its operations for the first six months of fiscal year 2014 ended December 31, 2013. Consolidated Income (In millions of ARS, excluding joint businesses) IIQ 14 IIQ 13 YoY var 6M 14 6M 13 YoY var Revenues % % Operating Income / (Loss) -17.4
